Exhibit 10.23

RATIFICATION AND AMENDMENT AGREEMENT

This RATIFICATION AND AMENDMENT AGREEMENT (the “Ratification Agreement”) dated
as of February 5, 2009 is by and among Wachovia Bank, National Association
(“Wachovia”), in its capacity as administrative agent (the “Administrative
Agent”) acting for and on behalf of the financial institutions from time to time
party to the Existing Credit Agreement (as defined below) as lenders
(collectively with Administrative Agent, the “Lenders”), Wachovia, in its
capacity as collateral agent (“Collateral Agent”; together with the
Administrative Agent, collectively, “Agent”) acting for and on behalf of the
Secured Parties (as defined in the Existing ABL Guarantee and Collateral
Agreement (as defined below)), Wachovia, in its capacity as “Supplemental Loan
Lender” (as hereinafter defined), Spectrum Brands, Inc., a Wisconsin
corporation, as Debtor and Debtor-in-Possession (“Borrower”), ROV Holding, Inc.,
a Delaware corporation, as Debtor and Debtor-in Possession (“ROV”), ROVCAL Inc.,
a California corporation, as Debtor and Debtor-in Possession (“Rovcal”), United
Industries Corporation, a Delaware corporation, as Debtor and Debtor-in
Possession (“United”), Spectrum Neptune US Holdco Corporation, a Delaware
corporation, as Debtor and Debtor-in Possession (“Neptune”), Schultz Company, a
Missouri corporation, as Debtor and Debtor-in Possession (“Schultz”), United Pet
Group, Inc., a Delaware corporation, as Debtor and Debtor-in Possession (“United
Pet”), DB Online, LLC, a Hawaii limited liability company, as Debtor and
Debtor-in Possession (“DB Online”), Southern California Foam, Inc., a California
corporation, as Debtor and Debtor-in Possession (“Foam”), Aquaria, Inc., a
California corporation, as Debtor and Debtor-in Possession (“Aquaria”), Aquarium
Systems, Inc., a Delaware corporation, as Debtor and Debtor-in Possession
(“Aquarium”), Perfecto Manufacturing, Inc., a Delaware corporation, as Debtor
and Debtor-in Possession (“Perfecto”), Tetra Holding (US), Inc., a Delaware
corporation, as Debtor and Debtor-in Possession (“Tetra”), and Spectrum Jungle
Labs Corporation, a Texas corporation, as Debtor and Debtor-in Possession
(“Jungle”; and together with ROV, Rovcal, United, Neptune, Schultz, United Pet,
DB Online, Foam, Aquaria, Aquarium, Perfecto and Tetra, each individually, a
“Subsidiary Loan Party” and collectively, the “Subsidiary Loan Parties”).

W I T N E S S E T H:

WHEREAS, Borrower and each Subsidiary Loan Party (as hereinafter defined,
collectively, the “Debtors”) have commenced a case under Chapter 11 of Title 11
of the United States Code in the United States Bankruptcy Court for the Western
District of Texas, San Antonio Division, and Borrower and each Subsidiary Loan
Party has retained possession of its assets and are authorized under the
Bankruptcy Code to continue the operation of their businesses as a
debtor-in-possession;

WHEREAS, prior to the commencement of the Chapter 11 Cases (as defined below),
Agent and Lenders made loans and advances and provided other financial or credit
accommodations to Borrower secured by substantially all assets and properties of
Borrower and Subsidiary Loan Parties as set forth in the Existing Loan Documents
(as defined below);

WHEREAS, the Bankruptcy Court (as defined below) has entered an Interim
Financing Order (as defined below) pursuant to which Agent, Lenders and
Supplemental Loan Lender (as defined below) may make post-petition loans and
advances, and provide other financial accommodations, to Borrower secured by
substantially all the assets and properties of Borrower and Subsidiary Loan
Parties as set forth in the Interim Financing Order and the Loan Documents (as
defined below);

WHEREAS, the Interim Financing Order provides that as a condition to the making
of such post-petition loans, advances and other financial accommodations,
Borrower and Subsidiary Loan Parties shall execute and deliver this Ratification
Agreement;

WHEREAS, Borrower and Subsidiary Loan Parties desire to reaffirm their
obligations to Agent and Lenders pursuant to the Existing Loan Documents and
acknowledge their continuing liabilities to Agent and Lenders thereunder in
order to induce Agent and Lenders to make such post-petition loans and advances,
and provide such other financial accommodations, to Borrower; and

WHEREAS, Borrower and Subsidiary Loan Parties have requested that Agent, Lenders
and Supplemental Loan Lender make post-petition loans and advances and provide
other financial or credit accommodations to Borrower and make certain amendments
to the Existing Credit Agreement and the Existing ABL Guarantee and Collateral
Agreement (as defined below), and Agent, Lenders and Supplemental Loan Lender
are willing to do so, subject to the terms and conditions contained herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Agent, Lenders,
Supplemental Loan Lender, Borrower and Subsidiary Loan Parties mutually
covenant, warrant and agree as follows:

 

  1. DEFINITIONS.

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the Existing Credit Agreement, the
Existing ABL Guarantee and Collateral Agreement and the other Existing Loan
Documents shall be deemed and are hereby amended to include, in addition and not
in limitation, each of the following definitions:

(a) “Bankruptcy Code” means the United States Bankruptcy Code, being Title 11 of
the United States Code as enacted in 1978, as the same has heretofore been or
may hereafter be amended, recodified, modified or supplemented, together with
all rules, regulations and interpretations thereunder or related thereto.

(b) “Bankruptcy Court” means the United States Bankruptcy Court or the United
States District Court for the Western District of Texas, San Antonio Division.

(c) “Budget” means the initial thirteen (13) week budget to be delivered to
Agent and Lenders in accordance with Section 5.3(a) hereof, in form and
substance satisfactory to Agent, setting forth the Projected Information for the
periods covered thereby, which initial budget shall be updated on a cumulative,
weekly roll forward basis, together with any subsequent or amended budget(s)
thereto delivered to Agent and Lenders, in form and substance satisfactory to
Agent, in accordance with the terms and conditions hereof.

(d) “Chapter 11 Cases” means the Chapter 11 cases of Borrower and Subsidiary
Loan Parties which are being jointly administered under the Bankruptcy Code and
are pending in the Bankruptcy Court.

(e) “Debtors” means, collectively, Borrower, as Debtor and Debtor-in-Possession
in the Chapter 11 Cases, and each Subsidiary Loan Party, as Debtor and
Debtor-in-Possession in the Chapter 11 Cases.

(f) “DIP Fee Letter” means the letter agreement, dated of even date herewith,
between Borrower and Agent, setting forth certain fees payable by Borrower to
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

(g) “Existing ABL Guarantee and Collateral Agreement” means, the ABL Guarantee
and Collateral Agreement, dated as of September 28, 2007, by and among Borrower,
Subsidiary Loan Parties and the Collateral Agent, as in effect immediately prior
to the Petition Date.

(h) “Existing Credit Agreement” means the Credit Agreement, dated as of
September 28, 2007, by and among Borrower, Subsidiary Loan Parties, the
Administrative Agent and Lenders, as in effect immediately prior to the Petition
Date.

(i) “Existing Loan Documents” means the Loan Documents (as defined in the
Existing Credit Agreement), as in effect immediately prior to the Petition Date.

(j) “Financing Order” means the Interim Financing Order, the Permanent Financing
Order and such other orders relating thereto or authorizing the granting of
credit by Agent, Lenders and Supplemental Loan Lender to Borrower pursuant to
the Existing Credit Agreement, as amended by the Ratification Agreement and as
ratified, assumed and adopted by Borrower and each Subsidiary Loan Party
pursuant to the terms thereof, on an emergency, interim or permanent basis
pursuant to Section 364 of the Bankruptcy Code as may be issued or entered by
the Bankruptcy Court in the Chapter 11 Cases.

(k) “Interim Financing Order” has the meanings set forth in Section 11.8 hereof.

(l) “Material Budget Deviation” has the meanings set forth in Section 5.3(c)
hereof.

(m) “Permanent Financing Order” has the meanings set forth in Section 11.9
hereof.

(n) “Petition Date” means the date of the commencement of the Chapter 11 Cases.

(o) “Post-Petition Collateral” means any and all of the following assets and
property of each Debtor’s estate, whether real, personal or mixed and wherever
located, of any kind, nature or description, including any such property in
which a lien is granted to the Collateral Agent and Secured Parties pursuant to
the Loan Documents, the Financing Order or any other order entered or issued by
the Bankruptcy Court:

(i) all of the Pre-Petition Collateral;

 

2



--------------------------------------------------------------------------------

(ii) all Accounts (other than Accounts arising under contracts for the sale of
Non-ABL Collateral) and related Records;

(iii) all Chattel Paper;

(iv) all Deposit Accounts and all cash, checks and other negotiable instruments,
funds and other evidences of payment held therein (but not any identifiable
Proceeds of Non-ABL Collateral);

(v) all Inventory;

(vi) solely to the extent evidencing, governing, securing or otherwise related
to the items referred to in the preceding clauses (ii), (iii), (iv) and (v), all
Documents, General Intangibles (other than Intellectual Property), Instruments,
Investment Property and Letter of Credit Rights;

(vii) all books and records related to the foregoing;

(viii) subject to approval by the Bankruptcy Court pursuant to the Permanent
Financing Order, all present and future claims, rights, interests, assets and
properties recovered by or on behalf of Borrower and each Subsidiary Loan Party
or any trustee of Borrower or any Subsidiary Loan Party (whether in the Chapter
11 Cases or any subsequent case to which any Chapter 11 Case is converted),
including without, limitation, all such property recovered as a result of
transfers or obligations avoided or actions maintained or taken pursuant to,
inter alia, Sections 542, 545, 547, 548, 549, 550, 552 and 553 of the US
Bankruptcy Code, subject to the terms of the applicable Financing Order); and

(ix) all Proceeds, including insurance Proceeds, of any and all of the foregoing
and all collateral, security and guarantees given by any Person with respect to
any of the foregoing.

Notwithstanding clause (ix) above, “Post-Petition Collateral” shall not include
any assets referred to in clauses (a) through (j) and (l) of the definition of
“Non-ABL Collateral” (as defined in the Existing ABL Guarantee and Collateral
Agreement) that are not included in clause (vi) above. All capitalized terms
used in this definition and not defined elsewhere in the Existing Credit
Agreement have the meanings assigned to them in the New York UCC.

(p) “Post-Petition Obligations” means all Obligations (as defined in the
Existing ABL Guarantee and Collateral Agreement) arising on and after the
Petition Date and whether arising on or after the conversion or dismissal of the
Chapter 11 Cases, or before, during and after the confirmation of any plan of
reorganization in the Chapter 11 Cases, and whether arising under or related to
this Ratification Agreement, the Credit Agreement, the ABL Guarantee and
Collateral Agreement, the other Loan Documents, a Financing Order, by operation
of law or otherwise, and whether incurred by Borrower or such Subsidiary Loan
Party as principal, surety, endorser, Subsidiary Loan Party or otherwise and
including, without limitation, all principal, interest, financing charges,
letter of credit fees, unused line fees, servicing fees, debtor-in-possession
facility fees, other fees, commissions, costs, expenses and attorneys’,
accountants’ and consultants’ fees and expenses incurred in connection with any
of the foregoing.

(q) “Pre-Petition Collateral” means, collectively, (i) all “ABL Collateral” as
such term is defined in the Existing ABL Guarantee and Collateral Agreement as
of the Petition Date, and (ii) all other security for the Pre-Petition
Obligations as provided in the Existing Credit Agreement, the Existing ABL
Guarantee and Collateral Agreement and the other Existing Loan Documents as of
the Petition Date.

(r) “Pre-Petition Obligations” means all Obligations (as defined in the Existing
ABL Guarantee and Collateral Agreement) arising at any time before the Petition
Date.

(s) “Projected Information” has the meaning specified in Section 5.3 of the
Ratification Agreement.

(t) “Purchase Price” means the amount required for the payment in full of all
Obligations outstanding on the Purchase Date (including, without limitation, all
principal, interest, fees and expenses (including reasonable attorneys’ fees and
legal expenses), but not including Obligations for which cash collateral (or a
letter of credit) is to be provided as set forth in Section 12.7(c)(i) hereof or
other contingent Obligations).

(u) “Ratification Agreement” means this Ratification and Amendment Agreement by
and among Borrower, Subsidiary Loan Parties, the Administrative Agent, the
Collateral Agent, Lenders and Supplemental Loan Lender, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

 

3



--------------------------------------------------------------------------------

(v) “Stated Expiry Date” means February 5, 2010.

(w) “Supplemental Loan” has the meaning specified in Section 9.1 of the
Ratification Agreement.

(x) “Supplemental Loan Junior Participation Agreement” means that certain
agreement among Supplemental Loan Participants and Supplemental Loan Lender,
which shall be in form and substance reasonably satisfactory to Supplemental
Loan Lender and Supplemental Loan Participant, pursuant to which Supplemental
Loan Participant has purchased, or will purchase, a 100% junior participation in
the Supplemental Loan.

(y) “Supplemental Loan Lender” means Wachovia Bank, National Association, as a
Lender in its individual capacity. For the purposes of this definition,
“Supplemental Loan Lender” shall not include any Lender other than Wachovia
Bank, National Association.

(z) “Supplemental Loan Participants” means those banks or other financial
institutions that purchase in aggregate 100% junior participation in the
Supplemental Loan pursuant to the terms of the Supplemental Loan Junior
Participation Agreement.

1.2 Amendments to Definitions.

(a) ABL Guarantee and Collateral Agreement. All references to the term “ABL
Guarantee and Collateral Agreement” in (i) the Existing Credit Agreement, the
Existing ABL Guarantee and Collateral Agreement or the other Existing Loan
Documents and (ii) this Ratification Agreement, shall each be deemed, and each
such reference is hereby amended, to mean the Existing ABL Guarantee and
Collateral Agreement, as amended by this Ratification Agreement and as ratified,
assumed and adopted by Borrower and each Subsidiary Loan Party pursuant to the
terms hereof and the Financing Order, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

(b) Collateral. All references to the term “ABL Collateral” in the Existing
Credit Agreement, the Existing ABL Guarantee and Collateral Agreement or the
other Existing Loan Documents, or any other term referring to the security for
the Pre-Petition Obligations, shall be deemed, and each such reference is hereby
amended to mean, collectively, the Pre-Petition Collateral and the Post-Petition
Collateral.

(c) Credit Agreement. All references to the term “Credit Agreement” in (i) the
Existing Credit Agreement, the Existing ABL Guarantee and Collateral Agreement
or the other Existing Loan Documents and (ii) this Ratification Agreement, shall
each be deemed, and each such reference is hereby amended, to mean the Existing
Credit Agreement, as amended by this Ratification Agreement and as ratified,
assumed and adopted by Borrower and each Subsidiary Loan Party pursuant to the
terms hereof and the Financing Order, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

(d) Debtors. All references to the terms “Borrower”, “Loan Parties” or
“Subsidiary Loan Parties” in the Existing Credit Agreement, the Existing ABL
Guarantee and Collateral Agreement or the other Existing Loan Documents shall be
deemed, and each such reference is hereby amended, to mean and include Borrower
and each Subsidiary Loan Party, each as Debtor and Debtor-in-Possession, and
their successors and assigns (including any trustee or other fiduciary hereafter
appointed as its legal representative or with respect to the property of the
estate of such corporation or limited liability company whether under Chapter 11
of the Bankruptcy Code or any subsequent Chapter 7 case and its successor upon
conclusion of the Chapter 11 Case of such corporation).

(e) Loan Documents. All references to the term “Loan Documents” in (i) the
Existing Credit Agreement, the Existing ABL Guarantee and Collateral Agreement
or the other Existing Loan Documents and (ii) this Ratification Agreement, shall
each be deemed, and each such reference is hereby amended, to include, in
addition and not in limitation, this Ratification Agreement and all of the
Existing Loan Documents, as ratified, assumed and adopted by Borrower and each
Subsidiary Loan Party pursuant to the terms hereof, as amended and supplemented
hereby, and the Financing Order, as each of the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

(f) Material Adverse Effect. All references to the term “Material Adverse
Effect,” “material adverse effect” or “material adverse change” in the Existing
Credit Agreement, this Ratification Agreement, the Existing ABL Guarantee and
Collateral Agreement or the other Existing Loan Documents shall be deemed, and
each such reference is hereby amended, to add at the end thereof: “provided,
that, neither the events leading up to nor the commencement of the Chapter 11
Cases shall constitute a Material Adverse Effect”.

 

4



--------------------------------------------------------------------------------

(g) Obligations. All references to the term “Obligations” in the Existing Credit
Agreement, this Ratification Agreement, the Existing ABL Guarantee and
Collateral Agreement or the other Existing Loan Documents shall be deemed, and
each such reference is hereby amended, to mean both the Pre-Petition Obligations
and the Post-Petition Obligations.

1.3 Interpretation.

(a) For purposes of this Ratification Agreement, unless otherwise defined or
amended herein, including, but not limited to, those terms used or defined in
the recitals hereto, all terms used herein shall have the respective meanings
assigned to such terms in the Existing Credit Agreement or the Existing ABL
Guarantee and Collateral Agreement.

(b) All references to the term “Agent,” “Administrative Agent,” “Collateral
Agent,” “Lenders,” “Borrower,” “Debtors”, “Loan Parties”, “Subsidiary Loan
Parties”, “Secured Parties” or any other person pursuant to the definitions in
the recitals hereto or otherwise shall include its respective successors and
assigns.

(c) All references to any term in the singular shall include the plural and all
references to any term in the plural shall include the singular unless the
context of such usage requires otherwise.

(d) All terms not specifically defined herein which are defined in the Uniform
Commercial Code, as in effect in the State of New York as of the date hereof,
shall have the meaning set forth therein; except, that, the term “Lien” or
“lien” shall have the meaning set forth in § 101(37) of the Bankruptcy Code.

 

  2. ACKNOWLEDGMENT.

2.1 Pre-Petition Obligations. Borrower and each Subsidiary Loan Party hereby
acknowledge, confirm and agree that, as of the close of business on February 2,
2009, Borrower is indebted to Agent and Lenders in respect of all Pre-Petition
Obligations in the aggregate principal amount of not less than $168,763,550.82,
consisting of (a) Revolving Loans made pursuant to the Existing Loan Documents
in the aggregate principal amount of not less than $165,763,550.82, together
with interest accrued and accruing thereon, and (b) Letters of Credit in the
amount of not less than $3,000,000, together with interest accrued and accruing
thereon, and all costs, expenses and fees (including attorneys’ fees and legal
expenses) and (c) other Obligations now or hereafter owed by Borrower to Agent
and Lenders, all of which are unconditionally owing by Borrower to Agent and
Lenders, without offset, defense or counterclaim of any kind, nature and
description whatsoever.

2.2 Acknowledgment of Obligations. Borrower and each Subsidiary Loan Party
hereby acknowledge, confirm and agree that:

(a) all obligations of Borrower and each Subsidiary Loan Party under the ABL
Guarantee and Collateral Agreement and the other Loan Documents are
unconditionally owing by Borrower and each Subsidiary Loan Party to Agent and
Lenders without offset, defense or counterclaim of any kind, nature and
description whatsoever, and

(b) the absolute and unconditional guarantee of the payment of the Pre-Petition
Obligations by Borrower and each Subsidiary Loan Party pursuant to the ABL
Guarantee and Collateral Agreement and the other Loan Documents to which
Borrower and each Subsidiary Loan Party is a party extends to all Post-Petition
Obligations, subject only to the limitations set forth in the Loan Documents.

2.3 Acknowledgment of Security Interests. Borrower and each Subsidiary Loan
Party hereby acknowledge, confirm and agree that Agent, for the benefit of
itself and the other Secured Parties, has and shall continue to have valid,
enforceable and perfected first priority and senior security interests in and
liens upon all Pre-Petition Collateral heretofore granted to Agent and Secured
Parties pursuant to the Existing Loan Documents as in effect immediately prior
to the Petition Date to secure all of the Obligations, as well as valid and
enforceable first priority and senior security interests in and liens upon all
Post-Petition Collateral granted to Agent, for the benefit of itself and the
other Secured Parties, under the Financing Order or hereunder or under any of
the other Loan Documents or otherwise granted to or held by Agent and Secured
Parties, in each case, subject only to liens or encumbrances expressly permitted
by the Existing Credit Agreement and the Existing ABL Guarantee and Collateral
Agreement and any other liens or encumbrances expressly permitted by the
Financing Order that may have priority over the liens in favor of Agent and
Secured Parties.

2.4 Binding Effect of Documents. Borrower and each Subsidiary Loan Party hereby
acknowledge, confirm and agree that: (a) each of the Existing Loan Documents to
which it is a party was duly executed and delivered to Agent and Lenders by
Borrower or such Subsidiary Loan Party and each is in full force and effect as
of the date hereof, (b) the agreements and obligations of Borrower or such
Subsidiary Loan Party contained in the Existing Loan Documents constitute the
legal, valid and

 

5



--------------------------------------------------------------------------------

binding obligations of Borrower or such Subsidiary Loan Party enforceable
against it in accordance with the terms thereof, and Borrower or such Subsidiary
Loan Party has no valid defense, offset or counterclaim to the enforcement of
such obligations, and (c) Agent and Lenders are and shall be entitled to all of
the rights, remedies and benefits provided for in the Loan Documents and the
Financing Orders.

2.5 Post-Petition Loans and Letters of Credit. Agent, each Lender and
Supplemental Loan Lender agrees to make, or continue making, Loans and advances,
and provide other financial accommodations to Borrower in accordance with the
terms and conditions of the Existing Credit Agreement and the other Existing
Loan Documents, subject to the terms of, and as each is amended by, this
Ratification Agreement.

 

  3. ADOPTION AND RATIFICATION

Borrower and each Subsidiary Loan Party hereby (a) ratify, assume, adopt and
agree to be bound by all of the Existing Loan Documents to which it is a party
as amended by this Ratification Agreement, and in accordance with the Financing
Order and (b) agrees to pay all of the Pre-Petition Obligations in accordance
with the terms of such Existing Loan Documents, as amended by this Ratification
Agreement, and in accordance with the Financing Order. All of the Existing Loan
Documents are hereby incorporated herein by reference and hereby are and shall
be deemed adopted and assumed in full by Borrower and Subsidiary Loan Parties,
each as Debtor and Debtor-in-Possession, and considered as agreements between
Borrower or such Subsidiary Loan Party, on the one hand, and Agent and Lenders,
on the other hand. Borrower and each Subsidiary Loan Party hereby ratifies,
restates, affirms and confirms all of the terms and conditions of the Existing
Loan Documents, as amended and supplemented pursuant hereto and the Financing
Order, and Borrower and each Subsidiary Loan Party agrees to be fully bound, as
Debtor and Debtor-in-Possession, by the terms of the Loan Documents to which
Borrower or such Subsidiary Loan Party is a party.

 

  4. GRANT OF SECURITY INTEREST.

As collateral security for the prompt performance, observance and payment in
full of all of the Obligations (including the Pre-Petition Obligations and the
Post-Petition Obligations), Borrower and Subsidiary Loan Parties, each as Debtor
and Debtor-in-Possession, hereby grant, pledge and assign to Collateral Agent,
for the benefit of itself and the other Secured Parties, and also confirm,
reaffirm and restate the prior grant to Agent and Lenders of, continuing
security interests in and liens upon, and rights of setoff against, all of the
ABL Collateral.

 

  5. ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

In addition to the continuing representations, warranties and covenants
heretofore and hereafter made by Borrower and Subsidiary Loan Parties to Agent,
Lenders and Supplemental Loan Lender, whether pursuant to the Loan Documents or
otherwise, and not in limitation thereof, Borrower and each Subsidiary Loan
Party hereby represents, warrants and covenants to Agent, Lenders and
Supplemental Loan Lender the following (which shall survive the execution and
delivery of this Ratification Agreement), the truth and accuracy of which, or
compliance with, to the extent such compliance does not violate the terms and
provisions of the Bankruptcy Code, shall be a continuing condition of the making
of Loans by Agent, Supplemental Loan Lender and Lenders:

5.1 Financing Order. The Interim Financing Order (and, following the expiration
of the Interim Financing Period defined therein, the Permanent Financing Order)
has been duly entered, is valid, subsisting and continuing and has not been
vacated, modified, reversed on appeal, or vacated or modified by any order of
the Bankruptcy Court (other than as consented to by Agent) and is not subject to
any pending appeal or stay.

5.2 Use of Proceeds. All Loans and Letters of Credit provided by Agent, any
Lender or Supplemental Loan Lender to Borrower pursuant to the Financing Orders,
the Existing Credit Agreement, or this Ratification Agreement from and after the
date hereof, shall be used by Borrower and Subsidiary Loan Parties for (a)
costs, fees and expenses in connection with the Existing Credit Agreement and
this Ratification Agreement, (b) to pay any fees and expenses incurred in
connection with the transactions contemplated hereby and, to the extent approved
by the Bankruptcy Court, in connection with the Chapter 11 Cases, (c) working
capital of Borrower and Subsidiary Loan Parties (d) other general corporate
purposes of Borrower and Subsidiary Loan Parties not in contravention of any Law
or of any Loan Document, in each case consistent with the Budget pursuant to
Section 5.3 of this Ratification Agreement. Unless authorized by the Bankruptcy
Court and approved by Agent and Required Lenders in writing, no portion of the
proceeds of such Loans or Letters of Credit provided by Agent, Lenders and
Supplemental Loan Lender to Borrower may be used in connection with the
initiation or prosecution of any claims or defenses against Agent, any Lender,
Supplemental Loan Lender or any Supplemental Loan Participant, or preventing,
hindering, or delaying the assertion of enforcement of any lien, claim, right or
security interest or realization upon any ABL Collateral by Agent, any Lender,
Supplemental Loan Lender or any Supplemental Loan Participant. No portion of the
priority claims in the Chapter 11 Cases, other than those directly attributable
to the operation of the business of Borrower or Subsidiary Loan Parties, the
Carve Out (as defined within the applicable Financing Order) or to which Agent
has specifically agreed, shall be funded with Loans or Letters of Credit and the
percentages and categories of permitted allocations of such claims and expenses
shall be approved by Agent.

 

6



--------------------------------------------------------------------------------

5.3 Budget.

(a) Borrower has prepared and delivered to Agent and Lenders an initial thirteen
(13) week Budget. The initial Budget has been thoroughly reviewed by Borrower
and its management and sets forth for the periods covered thereby: (i) projected
weekly operating cash receipts for each week commencing with the week ending
January 30, 2009, (ii) projected weekly operating cash disbursements for each
week commencing with the week ending January 30, 2009, (iii) projected aggregate
principal amount of outstanding Revolving Loans, Supplemental Loans and Letters
of Credit for each week commencing with the week ending as of January 30, 2009,
and (iv) projected weekly amounts of Revolving Loans and Letters of Credit
available to Borrower under the terms, conditions and formulae of the Credit
Agreement for each week commencing with the week ending January 30, 2009
(collectively, the “Projected Information”). In addition to the initial Budget,
by no later than 5:00 p.m. (Eastern time) on the Wednesday of each week
commencing on February 11, 2009, Borrower shall furnish to Agent and Lenders, in
form and substance satisfactory to Agent, an updated thirteen (13) week Budget
prepared on a cumulative, weekly roll forward basis, together with a report that
sets forth for the immediately preceding week a comparison of the actual cash
receipts, cash disbursements, loan balance and loan availability to the
Projected Information for such weekly periods set forth in the Budget on a
cumulative, weekly roll-forward basis, together with a certification from a
Responsible Officer of Borrower that no Material Budget Deviation has occurred
or if a Material Budget Deviation has occurred, a detailed explanation of such
occurrence.

(b) Borrower acknowledges, confirms and agrees that commencing with the trailing
thirteen (13) week period ending on February 6, 2009, and for the trailing
one-week (1) week period ending on the Friday of each week thereafter: (i) the
actual aggregate weekly cash receipts during such period for each line item in
the Budget shall not be less than the lesser of (A) $1,000,000 and (B) eighty
(80%) percent, of the projected aggregate weekly cash receipts during such
period for each such line item in the Budget, (ii) the actual aggregate weekly
cash receipts during such period for all line items in the Budget shall not be
less than the lesser of (A) $1,000,000 and (B) eighty (80%) percent, of the
projected aggregate weekly cash receipts during such period for all such line
items in the Budget, (iii) the actual aggregate weekly cash disbursements for
each line item in the Budget during such period shall not be more than the
greater of (A) $1,000,000 and (B) one hundred twenty (120%) percent, of the
projected aggregate weekly cash disbursements for each such line item set forth
in the Budget during such period, (iv) the actual aggregate weekly cash
disbursements for all line items in the Budget during such period shall not be
more than the greater of (A) $1,000,000 and (B) one hundred twenty
(120%) percent, of the projected aggregate weekly cash disbursements for all
such line items set forth in the Budget during such period, (v) the actual
Excess Availability of Borrower at any time during such period under the terms,
conditions and formulae of the Credit Agreement shall not be less than the
lesser of (A) $1,000,000 and (B) ninety (90%) percent, of the projected Excess
Availability of Borrower as of the end of such period, or (vi) the actual
aggregate principal amount of outstanding loans, supplemental loans, advances
and other credit accommodations as of the end of such period shall not exceed
one hundred ten (110%) percent of the projected aggregate principal amount of
outstanding loans and other credit accommodations as of the end of such period.

(c) Borrower and each Subsidiary Loan Party hereby confirms, acknowledges and
agrees that (i) a failure to maintain the minimum deviations in the Budget as
set forth in Section 5.3(b) hereof shall constitute a material deviation from
the Budget and an additional Event of Default (each, a “Material Budget
Deviation”) and (ii) the failure to deliver any Budget or any reports with
respect to any Budget, in form and substance satisfactory to Agent, as provided
in Section 5.3(a) hereof shall constitute an Event of Default. Notwithstanding
any approval by Agent, any Lender or Supplemental Loan Lender of any Budget,
Agent, Lenders and Supplemental Loan Lender will not, and shall not be required
to, provide any Loans or Letters of Credit to Borrower pursuant to the Budget,
but shall only provide Loans and Letters of Credit in accordance with the terms
and conditions set forth in the Existing Credit Agreement as amended by this
Ratification Agreement, the other Loan Documents and the Financing Order,
subject to the Budget. Agent and Lenders are relying upon Borrower’s delivery
of, and compliance with, the Budget in accordance with this Section 5.3 in
determining to enter into the post-petition financing arrangements provided for
herein.

5.4 Ratification of Deposit Account Control Agreement. To the extent Agent deems
it necessary in its discretion and upon Agent’s request, Borrower and Subsidiary
Loan Parties shall promptly provide Agent with evidence, in form and substance
satisfactory to Agent, that the Deposit Account Control Agreements and other
deposit account arrangements provided for under the Loan Documents have been
ratified and amended by the parties thereto, or their respective successors in
interest, in form and substance satisfactory to Agent, to reflect the
commencement of the Chapter 11 Cases, that Borrower and each Subsidiary Loan
Party, as Debtor and Debtor-in-Possession, is the successor in interest to
Borrower or such Subsidiary Loan Party, that the Obligations include both the
Pre-Petition Obligations and the Post-Petition Obligations, and that the ABL
Collateral includes both the Pre-Petition Collateral and the Post-Petition
Collateral as provided for in the Loan Documents. As of the date of this
Ratification Agreement, Agent acknowledges, confirms and agrees that Borrower
and Subsidiary Loan Parties have delivered all Deposit Account Control
Agreements required pursuant to the Credit Agreement. Notwithstanding anything
to the contrary contained in the Credit Agreement, the ABL Guarantee and
Collateral Agreement or this Ratification Agreement, Borrower and Subsidiary
Loan Parties shall only be required to deliver additional Deposit Account
Control Agreements as Agent may request. Any additional Deposit Account Control
Agreements shall be delivered in accordance with Section 3.04(b) of the ABL
Guarantee and Collateral Agreement.

 

7



--------------------------------------------------------------------------------

5.5 ERISA. Borrower and each Subsidiary Loan Party hereby represents and
warrants with, to and in favor of Agent and Lenders that (a) there are no liens,
security interests or encumbrances upon, in or against any assets or properties
of Borrower or any Subsidiary Loan Party arising under ERISA, whether held by
the Pension Benefit Guaranty Corporation (the “PBGC”) or the contributing
sponsor of, or a member of the controlled group thereof, any pension benefit
plan of Borrower or any Subsidiary Loan Party and (b) no notice of lien has been
filed by the PBGC (or any other Person) pursuant to ERISA against any assets or
properties of Borrower or any Subsidiary Loan Party.

 

  6. FEES.

6.1 DIP Facility Fee. Borrower shall pay to Agent, for the account of Lenders on
a pro rata basis according to their respective Commitments, a
debtor-in-possession financing facility fee in the amount of $3,900,000, on
account of the financing provided by Agent and Lenders to Borrower in the
Chapter 11 Cases, which fee shall be fully earned and due and payable on the
date of entry by the Bankruptcy Court of the Interim Financing Order and which
may be charged directly to the loan account of Borrower maintained by Agent.

6.2 Other DIP Fees. Borrower shall pay to Agent the other fees and amounts set
forth in the DIP Fee Letter in the amounts and at the times specified therein.

 

  7. AMENDMENTS TO CREDIT AGREEMENT.

7.1 Deletion of Definitions. The following definitions set forth in Section 1.01
of the Credit Agreement are hereby deleted in their entirety:

“Accession Agreement”

“Availability Triggering Event”

“Commitment Increase”

“Eligible In-Transit Inventory”

“Increase Effective Date”

“Increasing Lender”

“Initial Borrowing”

“Subsequent Borrowing”

“Supermajority Required Lenders”

7.2 Definition of Applicable Rate. The definition of Applicable Rate set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Applicable Rate” means (a) in the case of Eurodollar Rate Loans, 4.50% per
annum and (b) in the case of Base Rate Loans, 3.50% per annum.”

7.3 Definition of Availability Block. The definition of Availability Block set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

““Availability Block” means $25,000,000.”

 

8



--------------------------------------------------------------------------------

7.4 Definition of Base Rate. The definition of Base Rate set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Base Rate” means, on any date, the greater of (a) the rate from time to time
publicly announced by Wachovia, or its successors, as its prime rate, whether or
not such announced rate is the best rate available at such bank or (b) the
Federal Funds Effective Rate in effect on such day plus one-half (1/2%) percent
or (c) the Eurodollar Rate for a three month Interest Period on such day plus
two (2%) percent.”

7.5 Definition of Borrowing Base. The definition of Borrowing Base set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Borrowing Base” means, at any time, (a) the sum of (i) 85% of the Eligible
Accounts of the Borrower and the Designated Subsidiaries, minus the Dilution
Reserve, and (ii) the lesser of (A) 65% of the Value of the Eligible Inventory
of the Borrower and the Designated Subsidiaries, (B) 85% of the Net Recovery
Percentage multiplied by the Value of such Eligible Inventory and
(C) $120,000,000, minus, without duplication, (b) the Other Reserves (other than
(except for purposes of Section 2.06(b)(i)), the Specified Reserves) in effect
at such time. The Borrowing Base in effect at any time shall be reasonably
determined by the Administrative Agent, based on the Borrowing Base Certificate
most recently delivered by the Borrower prior to such time pursuant to
Section 2.15(a), 4.01(a)(xi) or 6.17(a), but subject to (x) any adjustments
thereto as a result of any Designated Subsidiary ceasing to be such as provided
in Section 2.15(b) or the consummation of any Disposition and (y) the Other
Reserves established by the Administrative Agent.”

7.6 Definition of Commitment. The definition of Commitment set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Commitment” means, as to each Lender (other than Supplemental Loan Lender),
its obligation to make Revolving Loans to the Borrower pursuant to Section 2.01,
to acquire participations in Letters of Credit pursuant to Section 2.03, to
acquire participations in Swingline Loans pursuant to Section 2.04 and to
acquire participations in Special Agent Loans pursuant to Section 2.05,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.06. The amount of each Lender’s Commitment is set forth
on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable. The aggregate amount of such
Lenders’ Commitments as of the date of the Ratification Agreement is
$190,000,000.”

7.7 Definition of Eligible Inventory. The definition of Eligible Inventory set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

““Eligible Inventory” means Inventory consisting of finished goods held for
resale in the ordinary course of the business of the Borrower and the Designated
Subsidiaries, raw materials for such finished goods and work-in-process
consisting of unpackaged finished batteries that, in each case, satisfy the
criteria set forth below, as reasonably determined by the Administrative Agent.
Eligible Inventory shall not include: (a) work-in-process (other than unpackaged
finished batteries); (b) components that are not part of finished goods;
(c) spare parts for equipment; (d) packaging, display and shipping materials;
(e) supplies used or consumed in the business of the Borrower and its
Subsidiaries; (f) Inventory located at premises other than those owned by, or
leased and controlled by, the Borrower or any Designated Subsidiary, including
Inventory in transit with common carriers, except Inventory located at premises
with respect to which (i) the Collateral Agent has received a Collateral Access
Agreement or (ii) an appropriate Landlord Reserve has been established;
(g) Inventory subject to a Lien in favor of any Person other than the Collateral
Agent, except Liens permitted under this Agreement; (h) bill and hold goods;
(i) unserviceable, obsolete or close-out Inventory; (j) Inventory that is not
subject to a valid and perfected security interest of the Collateral Agent as
provided in the Collateral Documents (which security interest is first in
priority, except with respect to nonconsensual Liens permitted under this
Agreement that have a higher priority than such security interest as a matter of
Law); (k) returned, damaged, re-worked and/or defective Inventory; (l) Inventory
that is the subject of consignment by the Borrower or any Designated Subsidiary
as consignor or consignee; and (m) Inventory located outside the United States,
including Inventory in transit with common carriers. The criteria for

 

9



--------------------------------------------------------------------------------

Eligible Inventory set forth above may be changed and any new criteria for
Eligible Inventory may be established by the Administrative Agent in its
reasonable discretion based on either (i) an event, condition or other
circumstance arising after the date hereof or (ii) an event, condition or other
circumstance existing on the date hereof to the extent the Administrative Agent
had no written notice thereof from the Borrower prior to the date hereof, which
event, condition or other circumstance, in the case of clauses (i) and (ii),
adversely affects, or could reasonably be expected to adversely affect, the
Inventory by an amount that is material, all as reasonably determined by the
Administrative Agent. Any Inventory that is not Eligible Inventory shall
nevertheless be part of the ABL Collateral.”

7.8 Definition of Eurodollar Rate. The definition of Eurodollar Rate set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Eurodollar Rate” means, with respect to each Interest Period for any
Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the London Interbank Offered Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Eurodollar Reserve Percentage.
The Eurodollar Rate shall at no time be less than three and one-half
(3.5%) percent per annum; except, that with respect to the Supplemental Loan
only, the Eurodollar Rate shall at no time be less than three (3%) percent per
annum.”

7.9 Definition of Eurodollar Reserve Percentage. The definition of Eurodollar
Reserve Percentage set forth in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

““Eurodollar Reserve Percentage” means for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Rate Loans is determined), whether or not any
Lender has any Eurocurrency liabilities subject to such reserve requirement at
that time. Eurodollar Rate Loans shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to a Lender. The Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurodollar
Reserve Percentage.”

7.10 Definition of Federal Funds Effective Rate. The definition of Federal Funds
Effective Rate set forth in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

““Federal Funds Effective Rate” means, for any day, a fluctuating rate of
interest per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average of the quotations on such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.”

7.11 Definition of Guarantee and Collateral Requirement. Paragraph (c) of the
definition of Guarantee and Collateral Requirement set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“(c) with respect to each deposit account maintained by any Loan Party, the
Collateral Agent shall have received a counterpart, duly executed and delivered
by the applicable Loan Party and the depositary institution, of a Deposit
Account Control Agreement; provided, that the foregoing shall not require
delivery of any such agreement with respect to (i) deposit accounts

 

10



--------------------------------------------------------------------------------

maintained outside the United States or (ii) deposit accounts with respect to
which such a Deposit Account Control Agreement is prohibited under applicable
Law or under agreements establishing such accounts (provided that such
prohibitions in such agreements were not entered into in contemplation of the
requirements set forth in this paragraph);”

7.12 Definition of Interest Payment Date. The definition of Interest Payment
Date set forth in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

““Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the first Business Day of each month and the Maturity Date.”

7.13 Definition of Lenders. The definition of Lenders set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

““Lenders” means the Persons listed on Schedule 2.01 as having a Commitment and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender and the Administrative Agent,
in its capacity as the lender of the Special Agent Loans.”

7.14 Definition of Letter of Credit Limit. The definition of Letter of Credit
Limit set forth in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

““Letter of Credit Limit” means $20,000,000.”

7.15 Definition of Loan. The definition of Loan set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Loan” means a Revolving Loan, a Swingline Loan, a Special Agent Loan or the
Supplemental Loan, or a combination thereof, as the context requires. For the
purposes of Section 2.06 hereof, the Supplemental Loan shall not constitute a
Loan.”

7.16 Definition of Loan Documents. The definition of Loan Documents set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Loan Documents” means, collectively, this Agreement, the Ratification
Agreement, the ABL Intercreditor Agreement, the ABL Guarantee and Collateral
Agreement and the other Collateral Documents.”

7.17 Definition of London Interbank Offered Rate. The definition of London
Interbank Offered Rate set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

““London Interbank Offered Rate” means, for any Interest Period, the rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.,
London time, two Business Days prior to the first (1st) day of such Interest
Period for a term comparable to such Interest Period; provided, that, if more
than one rate is specified on Reuters Screen LIBOR01 Page (or such successor
page), the applicable rate shall be the arithmetic mean of all such rates. In
the event that such rate does not appear on such page (or otherwise on the
Reuters Service), then the “Eurodollar Base Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first (1st) day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by the London Branch of Wachovia to major banks in the
London interbank eurocurrency market at their request at approximately 11:00
a.m., London time, two (2) Business Days prior to the first (1st) day of such
Interest Period. “

 

11



--------------------------------------------------------------------------------

7.18 Definition of Maturity Date. The definition of Maturity Date set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Maturity Date” means the earlier to occur of (a) Stated Expiry Date,
(b) forty-five (45) days after the entry of the Interim Financing Order if the
Permanent Financing Order has not been entered prior to the expiration of such
forty-five (45) day period, (c) the substantial consummation (as defined in
Section 1101 of the Bankruptcy Code and which for purposes hereof shall be no
later than the “effective date”) of a plan of reorganization filed in the
Chapter 11 Cases that is confirmed pursuant to an order entered by the
Bankruptcy Court or (d) the termination of the Commitments in accordance with
the terms hereof; provided, that, this Agreement and all other Loan Documents
must be terminated simultaneously.”

7.19 Definition of Overadvance Loan. The definition of Overadvance Loan set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

““Overadvance Loan” means any Revolving Loan if, after giving effect to the
making thereof, the aggregate amount of the Revolving Exposures (other than any
portion thereof attributable to the Special Agent Loan Exposure) exceeds an
amount equal to (a) the lesser of (i) the aggregate Commitments at such time and
(ii) the Borrowing Base at such time, less (b) the Specified Reserves at such
time, less (c) the Availability Block. No Overadvance Loan shall cause the
Aggregate Revolving Exposures to exceed the aggregate Commitments at such time.”

7.20 Definition of Overadvance Maximum Amount. The definition of Overadvance
Maximum Amount set forth in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

““Overadvance Maximum Amount” means, at any time, an amount determined by the
Administrative Agent in its discretion to be the Overadvance Maximum Amount at
such time; provided, that (a) such amount shall not exceed, at any time,
$5,000,000; provided, further that the Administrative Agent and Required Lenders
may increase the Overadvance Maximum Amount to an amount not to exceed, at any
time, $10,000,000.”

7.21 Definition of Special Agent Loan Exposure. The definition of Special Agent
Loan Exposure set forth in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

““Special Agent Loan Exposure” means, at any time, and amount equal to $0.”

7.22 Definition of Special Agent Loan Maximum Amount. The definition of Special
Agent Loan Maximum Amount set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

““Special Agent Loan Maximum Amount” means, at any time, an amount equal to $0.”

7.23 Specified Reserves. The definition of Specified Reserves set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Specified Reserves” means, as of any date of determination, Other Reserves on
account of items that, in the reasonable judgment of the Administrative Agent,
would result in a future cash expenditure by or on behalf of the Borrower or any
Subsidiary; provided, that the Administrative Agent may at any time and from
time to time, in its discretion, (a) reduce the amount of Specified Reserves
below the amount that would otherwise constitute Specified Reserves determined
in accordance with this definition and (b) reinstate (in whole or in part) any
reduction made pursuant to clause (a), it being understood that any reduction or
reinstatement made pursuant to this paragraph shall not, in itself, affect the
amount of Other Reserves (which shall be determined in accordance with the
definition of such term). Borrower and the Administrative Agent acknowledge and
agree that the reserves provided for in Section 2.4 of the Financing Order shall
constitute Specified Reserves.”

 

12



--------------------------------------------------------------------------------

7.24 Definition of Swingline Limit. The definition of Swingline Limit set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Swingline Limit” means $20,000,000.”

7.25 Commitments. Section 2.01(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

““(b) the aggregate amount of the Revolving Exposures exceeding an amount equal
to (i) the lesser of (A) the aggregate Commitments at such time and (B) the
Borrowing Base at such time, minus (ii) the Availability Block, minus (iii) the
Specified Reserves at such time, plus (iv) the Overadvance Maximum Amount at
such time, plus (v) the Special Agent Loan Maximum Amount at such time.”

7.26 Letters of Credit. Section 2.03 of the Credit Agreement is hereby amended
as follows:

(a) Section 2.03(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(b) Notice of Issuance, Amendment, Renewal and Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or send by facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable LC Issuer) to the applicable
LC Issuer and the Administrative Agent (reasonably in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of such Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension, as applicable (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 2.03(c)), the amount of such Letter of Credit, the name and address of
the beneficiary thereof, the account party for such Letter of Credit and such
other information as shall be necessary to enable the applicable LC Issuer to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable LC Issuer, the Borrower also shall submit a letter of credit
application on the applicable LC Issuer’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the aggregate LC Exposure will not exceed the Letter of Credit Limit and
(ii) the aggregate amount of the Revolving Exposures (other than any portion
thereof attributable to Overadvance Loans or Special Agent Loans) will not
exceed (A) the lesser of (1) the aggregate Commitments at such time and (2) the
Borrowing Base at such time, minus (B) the Availability Block at such time,
minus (C) the Specified Reserves at such time. Each LC Issuer agrees that it
will not issue, renew, extend or increase the amount of any Letter of Credit
without first obtaining written confirmation from the Administrative Agent that
such action is then permitted under this Agreement.”

(b) Section 2.03(l) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(l) Cash Collateralization. If any Event of Default shall occur and be
continuing or if the Borrower is required to provide cash collateral pursuant to
Section 2.06(b), on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this Section 2.03(l), the Borrower shall deposit in an
account designated by the Administrative Agent, in the name of the
Administrative Agent and for the ratable benefit of the Lenders, an amount in
cash equal to 110% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind,
(i) upon the occurrence of any Event of Default described in Section 8.01(f) and
(ii) as required by Section 2.06(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.

 

13



--------------------------------------------------------------------------------

Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense (provided that such
cash collateral shall be invested solely in investments that provide for
preservation of capital), such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the LC
Issuers for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of the Required
Lenders), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to deposit cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower (i) within three
Business Days after all Events of Default have been cured or waived and
(ii) promptly upon the payment in full of all the Obligations and the reduction
of the aggregate LC Exposure to zero. If the Borrower is required to provide
cash collateral hereunder pursuant to Section 2.06(b), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower as and to the
extent that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.06(b).”

7.27 Swingline Loans. Section 2.04(a) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(a) Generally. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate Swingline Exposure
exceeding the Swingline Limit or (ii) the aggregate amount of the Revolving
Exposures exceeding an amount equal to (A) the lesser of (1) the aggregate
Commitments at such time and (2) the Borrowing Base at such time, minus (B) the
Availability Block, minus (C) the Specified Reserves at such time, plus (D) the
Overadvance Maximum Amount at such time, plus (E) the Special Agent Loan Maximum
Amount at such time; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.”

7.28 Special Agent Loans. Section 2.05(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(a) Subject to the terms and conditions set forth herein, the Administrative
Agent may, in its discretion, from time to time during the Availability Period
after the occurrence and during the continuance of a Default (and
notwithstanding that any conditions precedent set forth in Section 4.02 are not
satisfied at the time), make Special Agent Loans to the Borrower where the
Administrative Agent determines that such Special Agent Loans are necessary or
desirable (i) to preserve or protect any ABL Collateral, (ii) to enhance the
likelihood of, or to maximize the amount of, repayment by the Loan Parties of
the Loans and other Obligations or (iii) to pay any costs, fees and expenses, or
any amounts due to any LC Issuer with respect to Letters of Credit issued by it,
in each case, that are payable under this Credit Agreement and the other Loan
Documents; provided, however, that the aggregate principal amount of the Special
Agent Loans at any time outstanding will not result in the aggregate amount of
the Revolving Exposures exceeding an amount equal to (A) the lesser of (1) the
aggregate Commitments at such time and (2) the Borrowing Base at such time,
minus (B) the Availability Block, minus (C) the Specified Reserves at such time,
plus (D) the Overadvance Maximum Amount at such time, plus (E) the Special Agent
Loan Maximum Amount at such time. The Borrower and each Revolving Lender hereby
authorizes the Administrative Agent to make the Special Agent Loans at such time
or times as the Administrative Agent determines pursuant to the immediately
preceding sentence, and to disburse the proceeds thereof in such manner as shall
reasonably be determined by the Administrative Agent (including by making such
proceeds available to a third party on behalf of the Borrower). Unless the
Borrower shall have provided to the Administrative Agent a written notice to the
contrary, the Borrower shall be deemed to have represented and warranted on each
date of making of a Special Agent Loan that the representations and warranties
of the Borrower and each other Loan Party contained in Article V or in any other
Loan Document are true and

 

14



--------------------------------------------------------------------------------

correct in all material respects on and as of such date as though such
representations and warranties had been made on and as of such date, except to
the extent that such representations and warranties by their terms relate to an
earlier date (in which case the Borrower shall be deemed to have represented and
warranted on such date that such representations and warranties are true and
correct in all material respects on and as of such earlier date)..”

7.29 Mandatory Prepayments. Section 2.06(b)(i) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(i) In the event and on each date that the aggregate amount of the Revolving
Exposures exceeds an amount equal to (A) the lesser of (1) the aggregate
Commitments at such time and (2) the Borrowing Base at such time, minus (B) the
Availability Block, minus (C) the Specified Reserves at such time, plus (D) the
Overadvance Maximum Amount at such time, plus (E) the Special Agent Loan Maximum
Amount at such time, the Borrower shall repay or prepay Revolving Borrowings or
Swingline Loans (or a combination thereof) and, after all Revolving Borrowings
and Swingline Loans have been repaid in full, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.03(l), in an
aggregate amount equal to such excess. Notwithstanding the foregoing, in the
case of any repayment or prepayment required to be made pursuant to this
paragraph due to (x) a reduction by the Administrative Agent of the Overadvance
Maximum Amount or the Special Agent Loan Maximum Amount or (y) the Borrowing
Base in effect at any time, as determined by the Administrative Agent, being
less than the amount set forth as the “Borrowing Base” in the Borrowing Base
Certificate most recently delivered by the Borrower prior to such time pursuant
to Section 2.15(a), 4.01(a)(xi) or 6.17(a) (other than, in the case of clause
(y), as a result of any Designated Subsidiary ceasing to be such pursuant to
Section 2.15(b) or the consummation of any Disposition), the Borrower shall not
be required to make any repayment or prepayment pursuant to this paragraph until
the fifth Business Day after the date of notice of such reduction, or of such
deficiency, to the Borrower by the Administrative Agent. Any repayment or
prepayment made pursuant to this paragraph shall not, in itself, result in a
reduction of any Commitment.”

7.30 Optional Termination or Reduction. Section 2.07 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Section 2.07 Termination of Commitments.

(a) Automatic Termination. The Commitments shall automatically terminate on the
Maturity Date. The obligation of any LC Issuer to issue, amend, renew or extend
any Letter of Credit shall terminate on the Maturity Date.

(b) Payment of Fees. The Administrative Agent will promptly notify the Lenders
of any termination of the Commitments under Section 2.07(a). All fees accrued on
the amount of the Commitments so terminated to, but excluding, the date of any
such termination shall be payable on the effective date of such termination.”

7.31 Commitment Fees. Section 2.10(a) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, a commitment fee, which shall accrue at the rate
of 1.00% per annum on the average daily unused amount of the Commitment of such
Lender during the period from and including February 1, 2009 to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after February 1, 2009. For purposes of computing
commitment fees pursuant to this Section, a Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure and the Special Agent Loan
Exposure of such Lender shall be disregarded for such purpose).”

 

15



--------------------------------------------------------------------------------

7.32 Limits and Sublimits. Section 2 of the Credit Agreement is hereby amended
by adding the following new Section 2.16 at the end of such Section:

“2.16 All limits and sublimits set forth in this Agreement, and any formula or
other provision to which a limit or sublimit may apply, shall be determined on
an aggregate basis considering together both the Pre-Petition Obligations and
the Post-Petition Obligations.”

7.33 Conditions Precedent to Each Credit Extension. Section 4.02(b) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(b) The Borrower shall have delivered evidence reasonably satisfactory to the
Administrative Agent that, as of the date of such Credit Extension and after
giving effect thereto (and to any prepayments to be made concurrently with such
Credit Extension), the aggregate amount of the Revolving Exposures shall not
exceed an amount equal to (i) the lesser of (A) the aggregate Commitments at
such time and (B) the Borrowing Base at such time, minus (ii) the Availability
Block, minus (iii) the Specified Reserves at such time, plus (iv) the
Overadvance Maximum Amount at such time, plus (v) the Special Agent Loan Maximum
Amount at such time.”

7.34 Existence, Qualification and Power; Compliance with Laws. Section 5.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (other than any Dormant Subsidiaries)
(a) is duly organized or formed and validly existing under the Laws of the
jurisdiction of its incorporation or organization, (b) upon the entry of the
Financing Order, has all requisite power and authority and all requisite
governmental licenses, authorizations (including good standing), consents and
approvals (i) to own or lease its assets and carry on its business and (ii) to
execute, deliver and perform its obligations under the Loan Documents to which
it is or is to be a party and to consummate the Transactions, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license and (d) is in
compliance with all Laws and licenses, authorizations and permits of
Governmental Authorities in favor of such Loan Party, except in the case of
clauses (b)(i), (c) and (d), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.”

7.35 Authorization; No Contravention. Section 5.02 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
or is to be a party are within such Loan Party’s corporate or other powers, upon
the entry of the Financing Order, have been duly authorized by all necessary
corporate or other organizational action and do not and will not, except to the
extent that such breach, contravention or conflict could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(a) contravene the terms of any of such Loan Party’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than Permitted Liens and Liens created under the Financing
Orders or permitted thereby) under, or require any payment to be made under
(i) any Contractual Obligation to which such Loan Party is a party or, to such
Loan Party’s knowledge, affecting such Loan Party or the properties of such Loan
Party or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Loan Party or
its property is subject, or (c) violate any Law or any license, authorization or
permit of a Governmental Authority reasonably necessarily in the conduct of such
Loan Party’s business. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.”

 

16



--------------------------------------------------------------------------------

7.36 Binding Effect. Section 5.04 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 5.04. Binding Effect. Subject to the entry of the Financing Order, this
Agreement has been, and each other Loan Document when delivered hereunder will
have been, duly executed and delivered by each Loan Party that is party thereto.
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms and the Financing Order, except to the extent such enforceability may be
limited by the effect of applicable bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles relating to enforceability.”

7.37 No Material Adverse Effect. Section 5.05(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(b) Since the Petition Date, there has been no event or circumstance that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.”

7.38 Litigation. Section 5.06 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 5.06. Litigation. Except as disclosed on Schedule 5.06, with the
exception of the Chapter 11 Cases, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Borrower or any of its Subsidiaries or against any of
their properties or revenues that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.”

7.39 No Default. Section 5.07 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 5.07. No Default. Except as a result of the commencement of the Chapter
11 Cases, neither the Borrower nor any Subsidiary is in default under or with
respect to, or a party to, any Contractual Obligation that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.”

7.40 Solvency. Section 5.17 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 5.17 [Reserved].”

7.41 Certain Accounts. Section 5.19 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“Section 5.19. Certain Accounts. All of the deposit accounts in the name of or
used by any Loan Party maintained at any bank or other financial institution are
set forth on Schedule 5 to the Perfection Certificate, subject to the right of
each Loan Party to establish new accounts so long as the Guarantee and
Collateral Requirement with respect thereto shall have been satisfied.”

7.42 Use of Proceeds. Section 6.12 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 6.12. Use of Proceeds. Use the proceeds of the Loans shall be in
accordance with Section 5.2 of the Ratification Agreement.”

 

17



--------------------------------------------------------------------------------

7.43 Collateral Reporting. Section 6.17(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“Section 6.17 Collateral Reporting. (a) Provide to the Administrative Agent the
following documents:

(i) on a daily basis, a Borrowing Base Certificate, executed and certified on
behalf of the Borrower as accurate and complete in all material respects by a
Responsible Officer of the Borrower, together with all exhibits, schedules and
other supporting information as is provided in the form of such certificate or
as the Administrative Agent shall reasonably request, including, but not limited
to, (A) daily rollforwards of accounts receivable and (B) a certificate signed
by a Responsible Officer of the Borrower, in form and detail reasonably
satisfactory to the Administrative Agent, setting forth the aggregate Accounts
of the Borrower and the Designated Subsidiaries as of such date and the
aggregate sales, collections and credit memos with respect to accounts
receivable of the Borrower and the Designated Subsidiaries as of such date,
together with such supporting information as the Administrative Agent shall
reasonably request;

(ii) as soon as practicable, and in any event within two (2) calendar days,
after the end of each week, a summary perpetual inventory report with respect to
the Inventory of the Borrower and the Designated Subsidiaries as of the end of
such week;

(iii) as soon as practicable, and in any event within ten (10) calendar days,
after the end of each fiscal month of the Borrower, (A) a summary inventory
report, setting forth the Inventory of the Borrower and the Designated
Subsidiaries by location and category (and including the amounts of Inventory
and the value thereof at any leased locations and at premises of warehousers,
processors or other third parties from time to time in possession of any ABL
Collateral), (B) a summary of aging of accounts receivable of the Borrower and
the Designated Subsidiaries, together with a reconciliation to the previous
fiscal month’s aging and general ledger, and (C) a summary aging of accounts
payable of the Borrower and the Designated Subsidiaries (and including
information indicating the amounts owing to owners and lessors of leased
premises, warehouses, processors and other third parties from time to time in
possession of any ABL Collateral);

(iv) copies of all financial reports, schedules and other materials and
information at any time furnished by or on behalf of Borrower or any Subsidiary
Loan Party to the Bankruptcy Court, or the U.S. Trustee or to any creditors’
committee or Borrower’s or such Subsidiary Loan Party’s shareholders,
concurrently with the delivery thereof to the Bankruptcy Court, creditors’
committee, U.S. Trustee or shareholders, as the case may be; and

(v) such other information with respect to the ABL Collateral as the
Administrative Agent shall reasonably request from time to time.”

7.44 Evaluations of the Borrowing Base and Related Assets. Section 6.18 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Section 6.18. Evaluations of the Borrowing Base and Related Assets. Permit any
representatives designated by the Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct from time to time evaluations of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base (and such other
assets and properties of the Borrower or the Subsidiaries as the Administrative
Agent may reasonably require), including field examinations and appraisals of
such assets, all at reasonable times and upon reasonable advance notice to the
Borrower. Notwithstanding the foregoing, so long as no Event of Default exists
and is continuing, it is agreed that not less than three (3) but not more than
four (4) field examinations and not less than two (2) but not more than three
(3) appraisals may be conducted in any 12-month period.”

7.45 Sale of Assets, Consolidation, Merger, Disabilities, Etc. Notwithstanding
anything to the contrary contained in Section 7.05 of the Credit Agreement or
any other provision of the Credit Agreement, the ABL Guarantee and Collateral
Agreement or the other Loan Documents, Borrower and Subsidiary Loan Parties
shall not directly or indirectly sell, transfer, lease, encumber, return or
otherwise dispose of any portion of the ABL Collateral or any other assets of
Borrower and Subsidiary Loan Parties, including, without limitation, assume,
reject or assign any leasehold interest or enter into any agreement to return
Inventory to vendor, whether pursuant to Section 546 of the Bankruptcy Code or
otherwise, without the prior written consent of Agent (and no such consent shall
be implied, from any other action, inaction or acquiescence by Agent or any
Lender) except for sales of Borrower’s and Subsidiary Loan Parties’ Inventory in
the ordinary course of their business.

 

18



--------------------------------------------------------------------------------

7.46 Investments in Foreign Subsidiaries. Notwithstanding anything to the
contrary contained in Section 7.03 of the Credit Agreement or any other
provision of the Credit Agreement, the ABL Guarantee and Collateral Agreement or
the other Loan Documents, Borrower and Subsidiary Loan Parties shall not
directly or indirectly make any Investments in any Foreign Subsidiaries or in
any Subsidiaries that are not Subsidiary Loan Parties except for the Investments
outstanding as of the date hereof or except as specifically permitted by Agent
and Required Lenders in their sole discretion.

7.47 Events of Default. Section 8.01 of the Credit Agreement is hereby amended
as follows:

(a) Section 8.01(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows.

“(a) Non-Payment. Any Loan Party shall fail (i) to pay when due any amount of
principal of any Loan or the Supplemental Loan, or any reimbursement obligation
in respect of any LC Disbursement, (ii) to pay within three days after the same
becomes due, any interest on any Loan, on the Supplemental Loan or on any LC
Disbursement, or any fee due hereunder, or (iii) to pay within five days after
the same becomes due any other amount payable hereunder or under any other Loan
Document;”

(b) Section 8.01(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows.

“(e) Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) in respect of any Material Indebtedness (other than Indebtedness
hereunder) and such failure shall continue after the applicable grace period or
(B) fails to observe or perform any other agreement or condition relating to any
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
failure or such other event is to cause, or to permit the holder or holders of
Material Indebtedness to cause (after the applicable grace period, with the
giving of notice if required), such Material Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Material
Indebtedness to be made, prior to its stated maturity; or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than the Threshold Amount;
provided, that an Event of Default shall not be deemed to have occurred as a
result of any of the foregoing failures, defaults or occurrences, which arise as
a direct result of the filing of the Chapter 11 Cases by any Loan Party;”

(c) Sections 8.01(f) and 8.01(g) of the Credit Agreement are hereby amended to
delete all references to “any Loan Party” and substitute “any Loan Party (other
than Debtors)” therefor.

(d) Section 8.01 of the Credit Agreement is hereby amended by (i) deleting the
reference to the word “or” at the end of Section 8.01(l), (ii) replacing the
period appearing at the end of Section 8.01(m) with a semicolon, and
(iii) adding the following:

“(n) the occurrence of any condition or event which permits the Administrative
Agent and Lenders to exercise any of the remedies set forth in the Financing
Order, including, without limitation, any “Event of Default” (as defined in the
Financing Order);

(o) the termination or non-renewal of the Loan Documents as provided for in the
Financing Order;

(p) any Loan Party suspends or discontinues or is enjoined by any court or
governmental agency from continuing to conduct all or any material part of its
business, or a trustee, receiver or custodian is appointed for any Loan Party,
or any of their respective properties;

 

19



--------------------------------------------------------------------------------

(q) any act, condition or event occurring after the Petition Date that has or
would reasonably be expected to have a Material Adverse Effect upon the assets
of any Loan Party, or the ABL Collateral or the rights and remedies of the
Administrative Agent and Lenders under the Credit Agreement or any other Loan
Documents or the Financing Order;

(r) conversion of any Chapter 11 Case to a Chapter 7 case under the Bankruptcy
Code;

(s) dismissal of any Chapter 11 Case or any subsequent Chapter 7 case either
voluntarily or involuntarily;

(t) the grant of a lien on or other interest in any property of any Loan Party
(other than a Permitted Lien or by the Financing Order) or an administrative
expense claim (other than such administrative expense claim permitted by the
Financing Order or the Ratification Agreement), including by the grant of or
allowance by the Bankruptcy Court which is superior to or ranks in parity with
the Administrative Agent’s and Lenders’ security interest in or lien upon the
ABL Collateral or their Superpriority Claim (as defined in the Financing Order);

(u) the Financing Order shall be modified, reversed, revoked, remanded, stayed,
rescinded, vacated or amended on appeal or by the Bankruptcy Court without the
prior written consent of the Administrative Agent (and no such consent shall be
implied from any other authorization or acquiescence by the Administrative Agent
or any Lender);

(v) the appointment of a trustee pursuant to Sections 1104(a)(1) or 1104(a)(2)
of the Bankruptcy Code;

(w) the appointment of an examiner with special powers pursuant to
Section 1104(a) of the Bankruptcy Code;

(x) the filing of a plan of reorganization or liquidation by or on behalf of any
Loan Party, to which the Administrative Agent has not consented in writing,
which does not provide for payment in full of all Obligations on the effective
date thereof in accordance with the terms and conditions contained herein; or

(y) the confirmation of any plan of reorganization or liquidation in the Chapter
11 Case of any Loan Party, to which the Administrative Agent has not consented
to in writing, which does not provide for payment in full of all Obligations on
the effective date thereof in accordance with the terms and conditions contained
herein.”

7.48 Remedies Upon Event of Default. Section 8.02 of the Credit Agreement is
hereby amended as follows:

(a) Section 8.02(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(c) require that the Borrower (i) cash collateralize the LC Exposure in
accordance with Section 2.03(l) or (ii) deposit, subject to Section 4.02 of the
ABL Guarantee and Collateral Agreement, in an account designated by the
Administrative Agent, in an amount in cash equal to 110% of any Lender Party’s
exposure under each Swap Contract where such Lender Party is a counterparty
thereto (other than any such Swap Contract with respect to which the Lender
Party that is the counterparty thereto shall have agreed in writing that such
Swap Contract shall be deemed not to be a “Swap Contract” for purposes of the
ABL Guarantee and Collateral Agreement); and”

(b) The last clause of Section 8.02 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“provided, however, that upon the occurrence any Event of Default with respect
to the Borrower described in Section 8.01(f), the Commitments shall
automatically terminate, the unpaid principal amount of all outstanding Loans
(including, without limitation, the Supplemental Loan) and all interest and
other amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to cash collateralize the LC Exposure and the
exposure under any Swap Contract as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.”

 

20



--------------------------------------------------------------------------------

7.49 Arranger and Documentation Agent Duties. Section 9.09 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Section 9.09. No Arranger or Documentation Agent Duties. Anything herein to the
contrary notwithstanding, no Arranger or Documentation Agent shall have any
duties or responsibilities under this Agreement or any of the other Loan
Documents solely in its capacity as an Arranger or Documentation Agent.”

7.50 Notices. Schedule 10.02 of the Credit Agreement is hereby amended by adding
that any notices, requests and demands also be sent to the following parties:

 

If to Administrative Agent or any Lender with a copy to:   

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue

New York, New York 10169

   Facsimile No.:   (212) 682-6104    Attention:   Jonathan N. Helfat, Esq.

7.51 Expenses; Indemnity; Damage Waiver. Section 10.04 of the Credit Agreement
is hereby amended by (a) inserting the phrase “, each Supplemental Loan
Participant” after the word “Agents” in clause (iii) of Section 10.04(a), (b)
inserting the phrase “, advisors (including without limitation Lazard Frères &
Co. LLC as advisor to certain Supplemental Loan Participants)” after the word
“consultants” in clause (v) of Section 10.04(a), (c) inserting the phrase “,
each Supplemental Loan Participant” after the word “Lender” in clause (ix) of
Section 10.04(a), and (d) inserting the phrase “, each Supplemental Loan
Participant” after the word “Lender” in the first sentence of Section 10.4(b).

7.52 Successors and Assigns. Section 10.06 of the Credit Agreement is hereby
amended as follows:

(a) Section 10.06(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(d) Right to Assign. Each Lender shall have the right at any time to assign to
any Eligible Assignee all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment and Loans or of any
other Obligations; provided, that (i) except in the case of assignments made by
GSCP or Wachovia, the Administrative Agent and each LC Issuer must give its
prior written consent to such assignment (which consent shall not be
unreasonably withheld), (ii) except in the case of an assignment to a Person
meeting the criteria of clause (a) of the definition of the term Eligible
Assignee, or any assignment made at a time when an Event of Default shall have
occurred and be continuing, the Borrower must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld), (iii) except
in the case of an assignment to a Person meeting the criteria of clause (a) of
the definition of the term Eligible Assignee or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, (iv) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. Notwithstanding the foregoing, in the case of
any assignment by any Lender to any Supplemental Loan Participant, the
Administrative Agent must give its prior written consent to such Supplemental
Loan Participant as a condition precedent to such assignment.”

(b) Section 10.06(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans
represents and warrants as of the Closing Date or as of the Assignment Effective
Date that (i) it is an Eligible Assignee; (ii) it has experience and expertise
in the making of or investing in commitments or

 

21



--------------------------------------------------------------------------------

loans such as the Commitments and Loans; and (iii) it will make or invest in its
Commitment and Loans for its own account in the ordinary course and without a
view to distribution of such Commitment or Loans in violation of the Securities
Laws (it being understood that, subject to the provisions of this Section 10.06,
the disposition of such Commitments or Loans or any interests therein shall at
all times remain within its exclusive control).”

7.53 Governing Law. Section 10.13(a) of the Credit Agreement is hereby amended
by adding the following at the end thereof:

“except to the extent that the provisions of the Bankruptcy Code are applicable
and specifically conflict with the foregoing.”

7.54 Schedule 2.01. Schedule 2.01 of the Credit Agreement is hereby amended and
restated in its entirety as set forth on Exhibit A attached hereto.

 

  8. AMENDMENTS TO ABL COLLATERAL AGREEMENT.

8.1 Secured Parties. The definition of Secured Parties set forth in Section 1.02
of the ABL Guarantee and Collateral Agreement is hereby amended and restated in
its entirety as follows:

““Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the Syndication Agent, (e) the Arrangers, (f) the LC
Issuers, (g) the Lender Parties to whom any of the Obligations are owed, (h) the
Supplemental Loan Lender and (i) the permitted successors and assigns of each of
the foregoing.”

8.2 Indebtedness. Section 3.03(d) of the ABL Guarantee and Collateral Agreement
is hereby amended and restated in its entirety as follows:

“(d) The Collateral Agent and such Persons as the Collateral Agent may
reasonably designate shall have the right, at any time, to inspect the ABL
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the ABL Collateral is located,
to discuss the Loan Parties’ affairs with the officers of the Loan Parties and
their independent accountants and to verify under reasonable procedures, in
accordance with Section 6.11 of the Credit Agreement, the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the ABL Collateral. In the case of Accounts or other ABL Collateral in the
possession of any third Person, the Collateral Agent and such Persons as the
Collateral Agent may reasonably designate shall have the right to verify, at any
time, the validity, amount, quality, quantity, value, condition and status
thereof by contacting Account Debtors or the third Person possessing such ABL
Collateral for the purpose of making such a verification. The Loan Parties shall
be required to pay all reasonable out-of-pocket costs and expenses incurred by
the Collateral Agent or any other Person in connection with any inspection or
verification referred to in this paragraph.”

8.3 Other Actions. Section 3.04 of the ABL Guarantee and Collateral Agreement is
hereby amended as follows:

(a) Section 3.04(b) of the ABL Guarantee and Collateral Agreement is hereby
amended and restated in its entirety as follows:

“(b) Deposit Accounts. For each Deposit Account that any Loan Party at any time
opens or maintains, such Loan Party shall either (i) cause the depositary bank
to agree to comply with instructions from the Collateral Agent to such
depositary bank directing the disposition of funds from time to time credited to
such Deposit Account, without further consent of such Loan Party or any other
Person, pursuant to an agreement reasonably satisfactory to the Collateral
Agent, or (ii) arrange for the Collateral Agent to become the customer of the
depositary bank with respect to the Deposit Account, with the Loan Party being
permitted, only with the consent of the Collateral Agent, to exercise rights to
withdraw funds from such Deposit Account. The provisions of this paragraph shall
not apply to Deposit Accounts for which the Collateral Agent is the depositary
bank.”

 

22



--------------------------------------------------------------------------------

(b) Section 3.04(c) of the ABL Guarantee and Collateral Agreement is hereby
amended and restated in its entirety as follows:

“(c) Investment Property. If any Investment Property now or hereafter acquired
by any Loan Party is held by such Loan Party or its nominee through a securities
intermediary, and such Investment Property constitutes ABL Collateral, such Loan
Party shall immediately notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) use
commercially reasonable efforts to cause such securities intermediary to agree
to comply with entitlement orders or other instructions from the Collateral
Agent to such securities intermediary as to such security entitlements without
further consent of any Loan Party or such nominee, or (ii) in the case of
Financial Assets or other Investment Property held through a securities
intermediary, use commercially reasonable efforts to arrange for the Collateral
Agent to become the entitlement holder with respect to such Investment Property,
with the Loan Party being permitted, only with the consent of the Collateral
Agent, to exercise rights to withdraw or otherwise deal with such Investment
Property. The provisions of this paragraph shall not apply to any Financial
Assets credited to a securities account for which the Collateral Agent is the
securities intermediary.”

8.4 Payments. Section 4.02 of the ABL Guarantee and Collateral Agreement is
hereby amended by adding the following at the end of such Section:

“Without limiting the generality of the foregoing, the Collateral Agent may, in
its discretion, apply any such payments or proceeds first to the Pre-Petition
Obligations until such Pre-Petition Obligations are paid and satisfied in full.”

 

  9. SUPPLEMENTAL LOAN.

9.1 Supplemental Loan. In addition to the Revolving Loans under Section 2.01 of
the Credit Agreement, as a one time financial accommodation to Borrower,
Supplemental Loan Lender shall make, subject to the terms and conditions
contained herein, a supplemental loan to Borrower in the principal amount equal
to the lesser of: (a) $45,000,000 and (b) the sum of (i) 100% of the Eligible
Accounts of the Borrower and the Designated Subsidiaries calculated as of the
date hereof and (ii) the lesser of (A) 100% of the Value of the Eligible
Inventory of the Borrower and the Designated Subsidiaries and (B) 100% of the
Net Recovery Percentage multiplied by the Value of such Eligible Inventory; each
as calculated as of the date hereof (the “Supplemental Loan”). The Supplemental
Loan shall be funded in full on the date hereof. The Supplemental Loan shall
constitute part of the Obligations and shall be secured by all of the ABL
Collateral. Except for the making of the Supplemental Loan as set forth in this
Section 9.1, Borrower shall have no right to request and Supplemental Loan
Lender shall have no obligation to make any additional loans or advances to
Borrower under this Section 9.1 and any repayments of the Supplemental Loan
shall not be subject to any readvance to or reborrowing by Borrower.

9.2 Interest and Fees. Borrower shall pay interest and fees and such other
consideration in respect of the Supplemental Loan as set forth on Schedule 9.2
and Schedule 9.2(a) annexed hereto and made a part hereof. All such interest and
fees may be charged by Agent to any account of Borrower maintained by Agent. No
modifications to Schedule 9.2(a) shall be made without the written consent of
each of the Supplemental Loan Participants.

9.3 Repayment.

(a) Subject to the provisions of Section 9.3(b) below, Borrower shall repay the
principal amount of the Supplemental Loan, together with all accrued interest
thereon, in full, in cash or other immediately available funds on the Maturity
Date.

(b) Notwithstanding anything to the contrary contained in Section 9.3(a) above,
on the Maturity Date or if the Obligations are due and payable in full prior to
the Maturity Date after the occurrence of an Event of Default, Agent, for itself
and the other Lenders, and the Supplemental Loan Lender hereby agree that the
Obligations then due and payable shall be repaid as follows: first, to the
payment in full of all Obligations then due and payable (other than the
Supplemental Loan, together with all accrued and unpaid interest, fees, charges
and expenses payable hereunder in respect thereof), in cash or other immediately
available funds, in accordance with the terms of Section 4.02 of the ABL
Guarantee and Collateral Agreement; and second, to the payment in full in cash
of other immediately available funds of the Supplemental Loan, together with all
accrued and unpaid interest and fees with respect thereto.

 

23



--------------------------------------------------------------------------------

9.4 Amendments; Voting.

(a) With respect to amendments, modifications and waivers to any of the Loan
Documents, Supplemental Loan Lender shall not be considered a lender for voting
purposes, including, without limitation, for purposes of the definition of
“Required Lenders”.

(b) Without the prior written consent of Supplemental Loan Participants, no Loan
Document may be amended, supplemented or otherwise modified, and no new Loan
Document may be entered into, to the extent such amendment, supplement or other
modification or new document would:

(i) amend or modify any term or provision of this Section 9, including, without
limitation, Schedule 9.2 hereof,

(ii) contractually subordinate the Liens of the Agent to any other debt of
Borrower or any Subsidiary Loan Party;

(iii) consent to the incurrence of any Indebtedness other than Indebtedness
permitted under the Credit Agreement or this Ratification Agreement, except to
the extent consented to in writing by Agent and Supplemental Loan Participants;

(iv) (A) extend the Stated Expiry Date as to the repayment of the Supplemental
Loan, or (B) extend the Stated Expiry Date for more than six (6) months as to
any of the Obligations other than the Supplemental Loan; or

(v) increase the Eligible Accounts or Eligible Inventory advance rate
percentages as set forth in the definition of Borrowing Base by more than five
(5%).

9.5 Reports and Other Information. Agent shall furnish to Supplemental Loan
Participants all Reports, appraisals with respect to the ABL Collateral and
financial statements with respect to Borrower and its Subsidiaries received by
Agent in accordance with the terms of the Loan Documents; except, that Agent may
furnish such other information, documents and reports prepared by Agent or any
of its consultants, accountants, advisors, attorneys and other professionals in
its sole discretion.

9.6 Conditions Precedent to Supplemental Loan. In addition to the Conditions
Precedent set forth in Section 11 below and Section 4.02(b) of the Credit
Agreement, the obligation of Supplemental Loan Lender to make the Supplemental
Loan to Borrower as set forth in this Section 9 shall be conditioned upon:

(a) the execution and delivery of the Supplemental Loan Junior Participation
Agreement by the Supplemental Loan Participants;

(b) the receipt by Supplemental Loan Lender, for the benefit of Supplemental
Loan Participants, of the fees required to be paid on the effective date of this
Ratification Agreement pursuant to Section 9.2 hereof and all expenses owing to
the Supplemental Loan Participants shall be paid; and

(c) the receipt by Supplemental Loan Lender of cash or other immediately
available funds representing the purchase by Supplemental Loan Participant of a
100% junior participation in the Supplemental Loan.

 

  10. RELEASE.

10.1 Release of Pre-Petition Claims.

(a) Upon the earlier of (i) the entry of the Permanent Financing Order or
(ii) the entry of an Order extending the term of the Interim Financing Order
beyond forty-five (45) calendar days after the date of the Interim Financing
Order, in consideration of the agreements of Agent and Lenders contained herein
and the making of any Loans by Agent and Lenders, Borrower and each Subsidiary
Loan Party, pursuant to the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, on
behalf of itself and its respective successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent, each Lender and their respective
successors and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys, employees
and other representatives (Agent, each Lender and all such other parties being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Pre-Petition Released Claim” and

 

24



--------------------------------------------------------------------------------

collectively, “Pre-Petition Released Claims”) of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower or
any Subsidiary Loan Party, or any of their respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Agreement, including, without limitation, for or on account of, or
in relation to, or in any way in connection with the Credit Agreement, as
amended and supplemented through the date hereof, and the other Loan Documents.

(b) Upon the earlier of (i) the entry of the Permanent Financing Order or
(ii) the entry of an Order extending the term of the Interim Financing Order
beyond forty-five (45) calendar days after the date of the Interim Financing
Order, Borrower and each Subsidiary Loan Party, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Pre-Petition Released Claim released, remised and
discharged by Borrower and each Subsidiary Loan Party pursuant to this
Section 10.1. If Borrower or any Subsidiary Loan Party violates the foregoing
covenant, Borrower and Subsidiary Loan Parties agree to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

10.2 Release of Post-Petition Claims. Upon (a) the receipt by Agent, on behalf
of itself and the other Lenders, of payment in full of all Obligations in cash
or other immediately available funds, plus cash collateral or other collateral
security acceptable to Agent to secure any Obligations that survive or continue
beyond the termination of the Loan Documents, and (b) the termination of the
Loan Documents (the “Payment Date”), in consideration of the agreements of Agent
and Lenders contained herein and the making of any Loans by Agent and Lenders,
Borrower and each Subsidiary Loan Party hereby covenants and agrees to execute
and deliver in favor of Agent, Lenders and Supplemental Loan Lender a valid and
binding termination and release agreement, in form and substance satisfactory to
Agent. If Borrower or any Subsidiary Loan Party violates such covenant, Borrower
and Subsidiary Loan Parties agree to pay, in addition to such other damages as
any Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

10.3 Releases Generally.

(a) Borrower and each Subsidiary Loan Party understands, acknowledges and agrees
that the releases set forth above in Sections 10.1 and 10.2 hereof may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such releases.

(b) Borrower and each Subsidiary Loan Party agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final and unconditional
nature of the releases set forth in Section 10.1 hereof and, when made,
Section 10.2 hereof.

 

  11. CONDITIONS PRECEDENT.

In addition to any other conditions contained herein or the Credit Agreement, as
in effect immediately prior to the Petition Date, with respect to the Loans and
other financial accommodations available to Borrower (all of which conditions,
except as modified or made pursuant to this Ratification Agreement shall remain
applicable to the Loans and be applicable to other financial accommodations
available to Borrower), the following are conditions to Agent’s, Lenders’ and
Supplemental Loan Lender’s obligation to extend further loans, advances or other
financial accommodations to Borrower pursuant to the Credit Agreement:

11.1 Borrower and Subsidiary Loan Parties shall furnish to Agent and Lenders all
financial information, projections, budgets, business plans, cash flows and such
other information as Agent and Lenders shall reasonably request from time to
time;

11.2 As of the Petition Date, the Existing Loan Documents shall not have been
terminated;

11.3 No trustee, examiner or receiver or the like shall have been appointed or
designated with respect to Borrower or any Subsidiary Loan Party, as Debtor and
Debtor-in-Possession, or its respective business, properties and assets and no
motion or proceeding shall be pending seeking such relief;

11.4 The execution and delivery of this Ratification Agreement, a Perfection
Certificate, an omnibus Secretary’s Certificate and all other Loan Documents to
be delivered in connection herewith by Borrower and Subsidiary Loan Parties in
form and substance satisfactory to Agent;

 

25



--------------------------------------------------------------------------------

11.5 The Interim Financing Order or other Order(s) of the Bankruptcy Court shall
have been entered by the Bankruptcy Court and shall, among other things, ratify
and amend the Blocked Account Agreement and deposit account arrangements of
Borrower and Subsidiary Loan Parties to reflect the commencement of the Chapter
11 Cases, that each Debtor, as Debtor and Debtor-in-Possession, is the successor
in interest to Borrower or such Subsidiary Loan Party, as the case may be, that
the Obligations include both the Pre-Petition Obligations and the Post-Petition
Obligations, and that the ABL Collateral includes both the Pre-Petition
Collateral and the Post-Petition Collateral as provided for in this Ratification
Agreement;

11.6 The execution and delivery to Agent and Lenders of all other Loan
Documents, and other agreements, documents and instruments which, in the good
faith judgment, of Agent are necessary or appropriate. The implementation of the
terms of this Ratification Agreement and the other Loan Documents, as modified
pursuant to this Ratification Agreement, all of which contains provisions,
representations, warranties, covenants and Events of Default, as are
satisfactory to Agent and its counsel;

11.7 Satisfactory review by counsel for Agent of legal issues attendant to the
post-petition financing transactions contemplated hereunder;

11.8 Borrower and each Subsidiary Loan Party shall comply in full with the
notice and other requirements of the Bankruptcy Code and the applicable
Bankruptcy Rules with respect to the Interim Financing Order in a manner
acceptable to Agent and its counsel, and such Interim Financing Order shall have
been entered by the Bankruptcy Court (the “Interim Financing Order”) authorizing
the secured financing under the Loan Documents as ratified and amended hereunder
on the terms and conditions set forth in this Ratification Agreement and, among
other things, modifying the automatic stay, authorizing and granting the senior
security interest and liens in favor of Agent and Lenders described in this
Ratification Agreement and in the Interim Financing Order, and granting
super-priority expense claims to Agent and Lenders with respect to all
obligations due Agent and Lenders, subject only to the Carve-Out Expenses (as
defined in the Interim Financing Order). The Interim Financing Order shall
authorize post-petition financing under the terms set forth in this Ratification
Agreement in an amount acceptable to Agent and Lenders, in their sole
discretion, and it shall contain such other terms or provisions as Agent and its
counsel shall require;

11.9 With respect to further credit after expiration of the Interim Financing
Order, on or before the expiration of the Interim Financing Order, the
Bankruptcy Court shall have entered a Permanent Financing Order authorizing the
secured financing on the terms and conditions set forth in this Ratification
Agreement, granting to Agent and Lenders the senior security interests and liens
described above and super-priority administrative expense claims described above
(subject to the Carve-Out Expenses and except as otherwise specifically provided
in the Interim Financing Order), and modifying the automatic stay and other
provisions required by Agent and its counsel (“Permanent Financing Order”).
Neither Agent, any Lender nor Supplemental Loan Lender shall have provided any
Loans (or other financial accommodations) other than those authorized under the
Interim Financing Order unless, on or before the expiration of the Interim
Financing Order, the Permanent Financing Order shall have been entered, and
there shall be no appeal or other contest with respect to either the Interim
Financing Order or the Permanent Financing Order and the time to appeal to
contest such order shall have expired;

11.10 Other than the voluntary commencement of the Chapter 11 Cases, no material
impairment of the priority of Agent’s and Lenders’ security interests in the ABL
Collateral shall have occurred from the date of the latest field examinations of
Agent and Lenders to the Petition Date; and

11.11 No Event of Default (other than Event of Default resulting from the filing
of the Chapter 11 Cases by Borrower and each Subsidiary Loan Party) shall have
occurred or be existing under any of the Existing Loan Documents, as modified
pursuant hereto, and assumed by Borrower and Subsidiary Loan Parties.

 

  12. MISCELLANEOUS.

12.1 Amendments and Waivers. Neither this Ratification Agreement nor any other
instrument or document referred to herein or therein may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.

12.2 Further Assurances. Borrower and each Subsidiary Loan Party shall, at its
expense, at any time or times duly execute and deliver, or shall use its
commercially reasonable efforts to cause to be duly executed and delivered, such
further agreements, instruments and documents, including, without limitation,
additional security agreements, collateral assignments, UCC financing statements
or amendments or continuations thereof, landlord’s or mortgagee’s waivers of
liens and consents to the exercise by Agent and Lenders of all the rights and
remedies hereunder, under any of the other Loan Documents, any Financing Order
or applicable law with respect to the ABL Collateral, and do or use its best
efforts to cause to be done such further acts as may be reasonably necessary or
proper in Agent’s opinion to evidence, perfect, maintain and enforce the
security interests of Agent and Lenders, and the priority thereof, in the ABL
Collateral and to otherwise effectuate the provisions or purposes of this
Ratification

 

26



--------------------------------------------------------------------------------

Agreement, any of the other Loan Documents or the Financing Order. Upon the
request of Agent, at any time and from time to time, Borrower and each
Subsidiary Loan Party shall, at its cost and expense, do, make, execute, deliver
and record, register or file updates to the filings of Agent and Lenders with
respect to the Intellectual Property with the United States Patent and Trademark
Office, the financing statements, mortgages, deeds of trust, deeds to secure
debt, and other instruments, acts, pledges, assignments and transfers (or use
its best efforts to cause the same to be done) and will deliver to Agent and
Lenders such instruments evidencing items of ABL Collateral as may be requested
by Agent.

12.3 Headings. The headings used herein are for convenience only and do not
constitute matters to be considered in interpreting this Ratification Agreement.

12.4 Counterparts. This Ratification Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall together constitute one and the same agreement. In making proof of this
Ratification Agreement, it shall not be necessary to produce or account for more
than one counterpart thereof signed by each of the parties hereto. Delivery of
an executed counterpart of this Ratification Agreement by telefacsimile or other
electronic means shall have the same force and effect as delivery of an original
executed counterpart of this Ratification Agreement. Any party delivering an
executed counterpart of this Ratification Agreement by telefacsimile also shall
deliver an original executed counterpart of this Ratification Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Ratification Agreement as
to such party or any other party.

12.5 Additional Events of Default. The parties hereto acknowledge, confirm and
agree that the failure of Borrower or any Subsidiary Loan Party to comply with
any of the covenants, conditions and agreements contained herein or in any other
agreement, document or instrument at any time executed by Borrower or such
Subsidiary Loan Party in connection herewith shall constitute an Event of
Default under the Loan Documents.

12.6 Costs and Expenses. Borrower shall pay to Agent and Lenders on demand all
costs and expenses that Agent or any Lender pays or incurs in connection with
the negotiation, preparation, consummation, administration, enforcement, and
termination of this Ratification Agreement and the other Loan Documents and the
Financing Order, including, without limitation: (a) reasonable attorneys’ and
paralegals’ fees and disbursements of counsel to, and reasonable fees and
expenses of consultants, accountants and other professionals retained by, Agent
and any Lender; (b) costs and expenses (including reasonable attorneys’ and
paralegals’ fees and disbursements) for any amendment, supplement, waiver,
consent, or subsequent closing in connection with this Ratification Agreement,
the other Loan Documents, the Financing Order and the transactions contemplated
thereby; (c) taxes, fees and other charges for recording any agreements or
documents with any governmental authority, and the filing of UCC financing
statements and continuations, and other actions to perfect, protect, and
continue the security interests and liens of Agent and Lenders in the ABL
Collateral; (d) sums paid or incurred to pay any amount or take any action
required of Borrower and Subsidiary Loan Parties under the Loan Documents or the
Financing Order that Borrower and Subsidiary Loan Parties fail to pay or take;
(e) costs of appraisals, inspections and verifications of the ABL Collateral and
including travel, lodging, and meals for inspections of the ABL Collateral and
the Debtors’ operations by Agent or its agent and to attend court hearings or
otherwise in connection with the Chapter 11 Cases; (f) costs and expenses of
preserving and protecting the ABL Collateral; (g) all out-of-pocket expenses and
costs heretofore and from time to time hereafter incurred by Agent during the
course of periodic field examinations of the ABL Collateral and the Debtors’
operations, plus a per diem charge at the rate of $1,000 per person per day for
Agent’s examiners in the field and office; (h) costs and expenses (including
attorneys’ and paralegals’ fees and disbursements) paid or incurred to obtain
payment of the Obligations, enforce the security interests and liens of Agent
and Lenders, sell or otherwise realize upon the ABL Collateral, and otherwise
enforce the provisions of this Ratification Agreement, the other Loan Documents
and the Financing Order, or to defend any claims made or threatened against
Agent or any Lender arising out of the transactions contemplated hereby
(including, without limitation, preparations for and consultations concerning
any such matters), and (i) reasonable costs and expenses (including reasonable
attorneys’ and paralegals’ fees and disbursements) and reasonable fees and
expenses of consultants, accountants, advisors and other professionals retained
by Supplemental Loan Participants (including, without limitation, Lazard
Frères & Co. LLC as advisor to Harbinger), provided that the aggregate amount of
such costs and expenses under this Section 12.6(i) shall not exceed the amounts
set forth in the Budget for such costs and expenses. The foregoing shall not be
construed to limit any other provisions of the Loan Documents regarding costs
and expenses to be paid by Borrower. All sums provided for in this Section 12.6
shall be part of the Obligations, shall be payable on demand, and shall accrue
interest after demand for payment thereof at the highest rate of interest then
payable under the Loan Documents. Agent is hereby irrevocably authorized to
charge any amounts payable hereunder directly to any of the account(s)
maintained by Agent with respect to Borrower or any Subsidiary Loan Party.

12.7 Purchase Option by Supplemental Loan Participants.

(a) Notwithstanding anything to the contrary herein, Agent, Supplemental Loan
Lender and Lenders herby agree that, at any time, one or more of the
Supplemental Loan Participants (the “Purchasing Participants”) shall have the
option (the “Purchase Option”), upon the delivery of written notice to Agent to
purchase from Agent, Lenders and Supplemental Loan Lender all

 

27



--------------------------------------------------------------------------------

of Agent’s, Supplemental Loan Lender’s and Lenders’ right, title and interest
in, to and under (i) the Obligations owing to Agent, Supplemental Loan Lender
and Lenders on the Purchase Date (as defined below) and (ii) the Loan Documents
(collectively, the “Purchased Obligations”) in accordance with the terms and
conditions hereof. Except as expressly provided in the last sentence of this
Section 12.7, the written notice required to be delivered under this
Section 12.7(a) to Agent (the “Purchase Notice”) shall be irrevocable, unless
otherwise agreed to in writing by Agent.

(b) On the date specified by Purchasing Participants (the “Purchase Date”) in
the Purchase Notice (which shall not be less than five (5) Business Days, nor
more than twenty (20) Business Days after the receipt by Agent of the Purchase
Notice), Agent, Supplemental Loan Lender and Lenders shall, subject to any
required approval of any court or other governmental authority, if any, sell to
Purchasing Participants, and Purchasing Participants shall purchase from Agent,
Supplemental Loan Lender and Lenders, all of the Purchased Obligations;
provided, that, Agent and Lenders shall retain all rights to be indemnified or
held harmless by Debtors in accordance with the terms of the Loan Documents, but
shall not retain any rights to the security therefor under the Loan Documents,
provided, further, that in no event shall the foregoing be construed to limit or
restrict the Obligations owing by Debtors to Purchasing Participants after the
exercise of the Purchase Option from being secured by the Collateral, which
shall include the Purchased Obligations and the Supplemental Loan.

(c) On the Purchase Date, Agent, Supplemental Loan Lender and Lenders shall sell
and assign to the Purchasing Participants, and Purchasing Participants shall
purchase from Agent, Lenders and Supplemental Loan Lender, all of Agent’s,
Supplemental Loan Lender’s and Lenders’ right, title and interest in, to and
under the Purchased Obligations and the Collateral therefor in exchange for the
payment of the Purchase Price by Purchasing Participants to Agent, Supplemental
Loan Lender and Lenders; provided, that, on the Purchase Date, Purchasing
Participants shall also:

(i) furnish cash collateral to Agent (or instead of such cash collateral,
deliver to Agent a letter of credit, in form and substance reasonably
satisfactory to Agent, by an issuer acceptable to Agent and payable to Agent as
beneficiary) in a manner and in such amounts as Agent determines is reasonably
necessary to secure Agent and Lenders in connection with any issued and
outstanding letters of credit provided by any Lender (or letters of credit that
Agent has arranged to be provided by third parties pursuant to the financing
arrangements of Agent and Lenders with Debtors) to Debtors (but not in any event
in an amount greater than one hundred ten (110%) percent of the aggregate
undrawn face amount of such letters of credit) and for any Swap Contract secured
by the Lien of Agent;

(ii) agree to reimburse Agent, Supplemental Loan Lender and Lenders for any
loss, cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) in connection with any commissions, fees, costs or expenses related to
any issued and outstanding letters of credit as described above and owing to
Agent, Supplemental Loan Lender or any Lenders and any checks or other payments
provisionally credited to the Obligations, or as to which Agent and Lenders have
not yet received final payment,

(iii) agree to reimburse Agent, Supplemental Loan Lender and Lenders in respect
of indemnification obligations of Debtors under the Loan Documents as to matters
or circumstances actually known to Agent and disclosed to Purchasing
Participants at the time of the purchase and sale which could reasonably be
expected to result in any loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) to Agent, Supplemental Loan Lender and
Lenders (with rights of subrogation against the Debtors and in respect of which
Agent, Supplemental Loan Lender and Lenders shall assign their rights against
the Debtors to the Purchasing Participants); and

(iv) agree to indemnify and hold harmless Agent, Supplemental Loan Lender and
Lenders from and against any loss, liability, claim, damage or expense
(including reasonable fees and expenses of legal counsel) arising out of any
claim asserted by a third party in respect of the Purchased Obligations or
Collateral as a direct result of any acts by Purchasing Participants occurring
after the date of such purchase.

(d) The Purchase Price and such cash collateral shall be remitted by wire
transfer in immediately available funds to such bank account of Agent as Agent
may designate in writing to Purchasing Participants for such purpose. Interest
shall be calculated to but excluding the Business Day on which such purchase and
sale shall occur if the amounts so paid by Purchasing Participants to the bank
account designated by the Agent are received in such bank account prior to 12:00
noon, New York City time on such Business Day and interest shall be calculated
to and including such Business Day if the amounts so paid by Purchasing
Participants to the bank account designated by the Agent are received in such
bank account later than 12:00 noon, New York City time on such Business Day.

(e) Any purchase pursuant to the Purchase Option shall be expressly made without
representation or warranty of any kind by the Agent, Supplemental Loan Lender or
any Lender as to the Obligations, the Collateral or otherwise and without
recourse to Agent Supplemental Loan Lender and Lenders; except, that, Agent,
Supplemental Loan Lender and each of the Lenders,

 

28



--------------------------------------------------------------------------------

as to itself only, shall represent and warrant that: (i) the amount of the
Purchased Obligations as reflected in the books and records of Agent (but
without representation or warranty as to the collectibility, validity or
enforceability thereof), (ii) Agent, Supplemental Loan Lender and each Lender
owns the Purchased Obligations free and clear of any liens or encumbrances and
(iii) Agent, Supplemental Loan Lender and each of the Lenders has the right to
assign all of its right, title and interest in and to the Purchased Obligations
and the assignment is duly authorized.

12.8 Effectiveness. This Ratification Agreement shall become effective upon the
execution hereof by each of the signatories hereto and the entry of the Interim
Financing Order.

12.9 Relationship with Financing Orders. In the event of any inconsistency
between the terms of the Financing Orders and the Loan Documents, the terms of
the Financing Orders shall control.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Ratification Agreement
to be duly executed as of the day and year first above written.

 

BORROWER:

Spectrum Brands, Inc.,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:  

Executive Vice President,

Chief Financial Officer and

Chief Accounting Officer

SUBSIDIARY LOAN PARTIES:

ROV Holding, Inc.,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

ROVCAL Inc.,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

United Industries Corporation,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

Spectrum Neptune US Holdco Corporation,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

[Signatures Continued on Next Page]

 

30



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

Schultz Company,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

United Pet Group, Inc.,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

DB Online, LLC,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

Southern California Foam, Inc.,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

Aquaria, Inc.,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

[Signatures Continued on Next Page]

 

31



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

Aquarium Systems, Inc.,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

Perfecto Manufacturing, Inc.,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

Tetra Holding (US), Inc.,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

Spectrum Jungle Labs Corporation,

as Debtor and Debtor-in-Possession

By:   /s/ Anthony L. Genito Title:   Vice President

[Signatures Continued on Next Page]

 

32



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

ADMINISTRATIVE AGENT, COLLATERAL AGENT AND LC ISSUER: Wachovia Bank, National
Association By:   /s/ Daniel Dentor Title:   Director

[Signatures Continued on Next Page]

 

33



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

SUPPLEMENTAL LOAN LENDER: Wachovia Bank, National Association By:   /s/ Daniel
Dentor Title:   Director

[Signatures Continued on Next Page]

 

34



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

LENDER: Wachovia Bank, National Association By:   /s/ Daniel Dentor Title:  
Director

[Signatures Continued on Next Page]

 

35



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

LENDER: Allied Irish Banks, pl.c. By:   /s/ Martin Chin Title:   Senior Vice
President By:   /s/ Mia Bolin Title:   Assistant Vice President

[Signatures Continued on Next Page]

 

36



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

LENDER: Bank of America, N.A. By:   /s/ Lisa Freeman Title:   Senior Vice
President

[Signatures Continued on Next Page]

 

37



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

LENDER: The CIT Group/Commercial Services, Inc. By:   /s/ William H. Skidmore
Title:   Vice President

[Signatures Continued on Next Page]

 

38



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

LENDER: General Electric Capital Corporation By:   /s/ Robert E. Kelly Title:  
Duly Authorized Signatory

[Signatures Continued on Next Page]

 

39



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

LENDER: Landsbanki Commercial Finance, a division of Landsbanki Islands hf. By:
  Brent Osborne Title:   Managing Director

 

40



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

LENDER: Wells Fargo Foothill, LLC By:   /s/ Rohan Damani Title:   Vice President

 

41



--------------------------------------------------------------------------------

EXHIBIT A

TO

RATIFICATION AGREEMENT

COMMITMENT SCHEDULE

 

Lender

   Commitment

Wachovia Bank, National Association

   $ 42,222,222.22

Bank of America, NA

   $ 42,222,222.22

General Electric Capital Corporation

   $ 31,666,666.67

Wells Fargo Foothill, LLC

   $ 31,666,666.67

The CIT Group/Commercial Services, Inc.

   $ 16,888,888.89

Landsbanki Commercial Finance, a division of Landsbanki Islands h.f.

   $ 12,666,666.67

Allied Irish Banks, p.l.c.

   $ 12,666,666.67

TOTAL

   $ 190,000,000

 

42



--------------------------------------------------------------------------------

SCHEDULE 9.2

TO

RATIFICATION AGREEMENT

SCHEDULE OF FEES AND INTEREST FOR THE SUPPLEMENTAL LOAN

Interest. The Supplemental Loan shall bear interest at the Eurodollar Rate with
a 3.0% floor, plus 14.5% per annum. The interest shall be paid monthly. All
computations of interest and fees will be made on the basis of a 360 day year
and actual days elapsed.

Upfront Fee. Borrower shall pay to Supplemental Loan Lender, for the account of
Supplemental Loan Participants, an up front fee in an amount equal to 4.0% of
$45,000,000, which fee shall be payable on the date upon which the Interim
Financing Order is entered.

Unused Line Fee. Borrower shall pay to the Supplemental Loan Lender, for the
account of the Supplemental Loan Participants, a fee equal to 1.0% per annum
times the daily average undrawn portion of the Supplemental Loan to accrue from
the date hereof and shall be payable quarterly in arrears to the Supplemental
Loan Lender.

Rollover Commitment Fee. To the extent the maturity of the Supplemental Loan is
extended or the Supplemental Loan is rolled into a senior secured credit
facility, Borrower shall pay to Supplemental Loan Lender, for the account of the
Supplemental Loan Participants, a rollover fee in an amount equal to 5.0% of the
principal amount of the Supplemental Loan as so extended and rolled.

Prepayment and Exit Fees. Subject to approval by the Bankruptcy Court pursuant
to the Permanent Financing Order, Borrower shall pay to the Supplemental Loan
Lender, for the account of the Supplemental Loan Participants, an exit fee of
2.0% of any principal amount of the Supplemental Loan payable at the time any
such principal is repaid (but only in the case of a permanent repayment of such
principal); provided that, if such principal is repaid other than upon emergence
from the Chapter 11 Cases consistent with the plan of reorganization
contemplated in the restructuring support agreement among the Borrower and
Supplemental Loan Participants (the “Restructuring Support Agreement”), such fee
shall be 4.0%.

Subject to approval by the Bankruptcy Court pursuant to the Permanent Financing
Order, upon (x) emergence of the Borrower from the Chapter 11 Cases, (y) a plan
of reorganization, other than the plan of reorganization contemplated by the
Restructuring Support Agreement, being confirmed pursuant to an order entered
this Court or (z) a material portion of the assets of the Borrower or the
Subsidiary Loan Parties being sold, transferred or otherwise disposed of
pursuant to section 363 of the Bankruptcy Code or otherwise sold, transferred or
disposed of, then (i) the Supplemental Loan Lender shall receive, for the
account of, and allocable to, the Supplemental Loan Participants, shares of the
common equity of the Borrower, as reorganized, or the applicable reorganized
affiliate or successor to the Borrower, equal to 9.9% of the outstanding common
stock thereof on a fully diluted basis.

 

43



--------------------------------------------------------------------------------

SCHEDULE 9.2(a)

TO

RATIFICATION AGREEMENT

FEES AND INTEREST FOR THE SUPPLEMENTAL LOAN

Treatment of Supplemental Loan.1 Subject to approval by the Bankruptcy Court
pursuant to the Permanent Financing Order, upon (x) emergence of Borrower from
chapter 11, (y) a plan of reorganization, other than the plan of reorganization
contemplated by the Restructuring Support Agreement (as defined in the DIP Term
Sheet), being confirmed pursuant to an order entered this Court or (z) a
material portion of the assets of Borrower or the Subsidiary Loan Parties being
sold, transferred or otherwise disposed of pursuant to section 363 of the
Bankruptcy Code or otherwise sold, transferred or disposed of, then (i) the
Supplemental Loan Lender shall receive, for the account of, and allocable to,
the Supplemental Loan Participants, shares of the common equity of Borrower, as
reorganized, or the applicable reorganized affiliate or successor to Borrower,
equal to 9.9% of the outstanding common stock thereof on a fully diluted basis
(the “Stock Allocation”) (provided, however that, Avenue Investments, LP or any
affiliate thereof (“Avenue”), in its capacity as a Supplemental Loan
Participant, shall receive its pro rata share of the first 50% of the Stock
Allocation together with the other Supplemental Loan Participants and the second
50% of the Stock Allocation shall be shared pro rata among the Supplemental Loan
Participants exclusive of Avenue. Ten million dollars ($10,000,000) in principal
amount of Supplemental Loans participated in by Avenue shall be satisfied in
full in cash or, at the sole option of Borrower, converted into a post-emergence
loan secured by a lien on the Pre-Petition Term Loan Collateral that is pari
passu with the security interests of the Pre-Petition Term Loan Agent and
Pre-Petition Term Loan Lenders in the Pre-Petition Term Loan Collateral on a
post-emergence basis and the economic terms thereof shall be no worse than the
economic terms provided to the Supplemental Loan and have a maturity of no
longer than one year from the effective of the plan of reorganization. For the
avoidance of doubt, unless Avenue otherwise agrees in its sole discretion, any
amount of Supplemental Loan participated in by Avenue in excess of $10 million
must be paid in full, in cash in prior to the repayment of any other
Supplemental Loan. All Supplemental Loan Participants shall otherwise share in
all interests, expenses, costs and rights provided hereunder or in the Loan
Documents on a pro rata basis. This Schedule 9.2(a) supercedes any other
agreement among the Supplemental Loan Participants and the Debtors regarding the
subject matter hereof.

 

 

1

Terms not otherwise defined in this Schedule 9.2(a) shall have the meanings
ascribed to such terms in the Interim Financing Order.

 

44